Case 1:16-cv-01256-EGS Document 52-2 Filed 09/12/19 Page 1 of 65

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

AMERICAN CIVIL LIBERTIES UNION,

et al.,
Case No. 1:16-CV-01256 (EGS}

Plaintiff,
Vv.

CENTRAL INTELLIGENCE AGENCY, et
al.

Defendants.

 

 

DECLARATION OF ANTOINETTE B. SHINER,
INFORMATION REVIEW OFFICER FOR THE
LITIGATION INFORMATION REVIEW OFFICE
CENTRAL INTELLIGENCE AGENCY
I, ANTOINETTE B. SHINER, hereby declare and state:
I. INTRODUCTION

1. I currently serve as the Information Review Officer
(“TRO”) for the Litigation Information Review Office (“LIRO”) at
the Central Intelligence Agency (“CIA” or “Agency”). I have held
this position since 19 January 2016 and have worked in the
information review and release field since 2000.

2. To am a senior CIA official and hold original
classification authority at the TOP SECRET level under written
delegation of authority pursuant to section 1.3(c) of Executive
Order 13526, 75 Fed. Reg. 707 (Jan. 5, 2010). This means that I

am authorized to assess the current, proper classification of

CIA information, up to and including TOP SECRET information,

1
Case 1:16-cv-01256-EGS Document 52-2 Filed 09/12/19 Page 2 of 65

based on the classification criteria of Executive Order 13526
and applicable regulations.

3. Among other things, I am responsible for the
classification teview of CIA documents and information that may
be the subject of court proceedings or public requests for
information under the Freedom of Information Act (“FOTA”), 5
U.S.C. § 552, and the Privacy Act of 1974, 5 U.S.c. § 552a.,

4. “Through the exercise of my official duties, I have
become familiar with this civil action and the underlying FOIA
request. I make the following statements based upon my personal
knowledge and information made available to me in my official
Capacity. TI am submitting this declaration, in support of the
Motion for Summary Judgment to be filed by the United States
Department of Justice in this proceeding.

II. BACKGROUND

5. This matter concerns a FOIA request from Plaintiffs to
CIA dated 3 March 2016 seeking expedited processing for the
following records:

e Policies, standards, and guidance related to
prepublication review;
e Final legal analyses of past, present, or proposed

prepublication-review requirements;
Case 1:16-cv-01256-EGS Document 52-2 Filed 09/12/19 Page 3 of 65

® Final decisions of officials conducting prepublication
reviews;

® Correspondence with former agency employees (or their
representatives) who have submitted materials for
prepublication review since January 1, 2009;

e Statistics relating to prepublication review,
including but not limited to information documenting
the total numbers of individuals who have submitted
works for review, the total number of works submitted
for review, the total number of submissions approved
without change, the total number of submissions:
returned with proposed redactions or other
modifications, the total number of pending
submissions, and the duration of prepublication review

“processes; |
e Titles, subject matters, and dates of works submitted

for prepublication review; and

® Information about enforcement proceedings instituted
or contemplated on the basis of violations of
prepublication-review requirements, including breach-
-of-contract actions, agency administrative

proceedings, and civil or criminal litigation.
Case 1:16-cv-01256-EGS Document 52-2 Filed 09/12/19 Page 4 of 65

A true and correct copy of the FOTIA Request is attached as
Exhibit “A”.

6. By letter dated 11 March 2016, the CIA acknowledged
receipt of Plainliffs’ FOIA request, assigned it the reference
number F-2016-01216, and denied Plaintiffs’ request for
expedited processing. The letter advised the Plaintiffs of their
right to appeal this determination. A true and correct copy of
this letler is altached as Exhibit SB”,

7. By letter dated 8 April 2016, Plaintiffs appealed the
CIA’s denial of expedited processing. A true and correct copy of
this letter is attached as Exhibit “c”.

8. By letter dated 15 April 2016, the CIA acknowledged
receipt of plaintiff’s 8 April 2016 appeal letter, and
reaffirmed CIA’s denial of plaintiffs’ request for expedited
processing. A true and correct copy of this letter is attached
as Exhibit “D”.

9. On 4 April 2016, Plaintiffs called the CIA’s FOIA
public phone line requesting a status update on their 3 march
2016 FOIA request. By letter dated 16 June 2016, CIA
acknowledged the phone call, explained that the request was
still in process, and directed the Plaintiffs to the CIA’s two
prior response letters. A true and correct copy of this letter

is attached’as Exhibit “ER”.
Case 1:16-cv-01256-EGS Document 52-2 Filed 09/12/19 Page 5 of 65

10. On 21 June 2016, Plaintiffs filed a complaint in this
Court naming CIA as a defendant.

11. CIA identified and searched all CIA components that
were likely to possess records responsive to Plaintiff’s FOIA
request and used search methods that were reasonably likely to
identify all responsive CIA records.

12. By letter dated 7 April 2017, the CIA made a first
production responsive to Plaintiffs’ FOIA request. Nine
documents were released in part and seven documents were
withheld in full. A true and correct copy of these.letters are
attached as Exhibit “F”.

13. By letter dated 23 June 2017, the CIA made a second,
and final, production responsive to the FOIA Request to
Plaintiffs. Fifty-nine documents were released in part and three
documents were withheld in full. A true and correct copy of
these letters are. attached as Exhibit “G”.

14. I understand that Plaintiffs have indicated their
intent to challenge a Single redaction in one document which
protects the names of several CIA employees. Therefore, only
that redaction is addressed by this declaration. The single
redaction was made pursuant to POLA Exemptions (b) (1), (b) (3),

and (b) (6) .!

 

' In the initial production to Plaintiffs the document was marked only with
FOTA Exemptions (b) (3) and {(b) (6). However, as explained further below, CIA -
reviewed the document pursuant to Plaintiffs’ informal questions hoping to

5
Case 1:16-cv-01256-EGS Document 52-2 Filed 09/12/19 Page 6 of 65

IIl. APPLICABLE FOIA EXEMPTIONS

A. Exemption (b) (1)

15. Exemption (b) (1) provides that the FOIA does not
require the production of records that are: “(A) specifically
authorized under criteria established by an Executive order to
be kept secret in the interest of national defense or foreign
policy and (B) are in fact properly classified pursuant to such
Executive order.” 5 U.S.C. § 552 (b) (1). Here, the Exemption
(b) (1) withholdings in the documents at issue satisfy the
procedural and the substantive requirements of Executive Order
13526, which governs classification. See E.0. 13526 § l.l(a), §
1.4({c).

16. As an original classification authority, I have
determined that the information at issue in this case is
currently and properly classified, and appropriately withheld
from disclosure. Additionally, this information is owned by,
and is under the control of, the U.S. Government. As described

below, the information falls under classification category

§ 1L.4{(c) of the Executive Order because it concerns

 

prevent litigation, and noticed that the document contained classified
information. LIRO then sought approval to mark the document “SECRET / /NOFORN”
to reflect the current and proper classification level. Approval was granted
after determining that the document had been improperly marked, and should be
properly marked SECRET//NOFORN in accordance with E.0. 13256 § 1.7{(d). A
corrected copy of the document with the proper portion marks and the updated
_ POTA exemptions was provided to Plaintiffs via email from CIA’s counsel on 12
August 2019.
Case 1:16-cv-01256-EGS Document 52-2 Filed 09/12/19 Page 7 of 65

“intelligence activities (including covert action), [or]
intelligence sources or methods.” Further, its unauthorized
disclosure could reasonably be expected to result in damage to
national security. None of the information at issue has been
classified in order to conceal violations of law, inefficiency,
or administrative error; prevent embarrassment to a person,
organization, or agency; restrain competition; or prevent or
delay the release of information that does not require
protection in the interests of national security. Further, the
_ Classified information is properly marked in accordance with §
1.6 of the Executive Order. To the greatest extent possible, I
have attempted to explain on the public record the nature of the
information subject to Exemption {(b) (1).

17. The redaction made pursuant to Exemption (b) (1)
protects the name of a covert Agency officer. In order to carry
out the mission of gathering and disseminating intelligence
information, the CIA places many Agency officers under cover to
protect the fact, nature, and details of the CIA's interest in
foreign activities and the intelligence sources and methods
employed to assist those activities. Revealing the identity of a
covert officer puts the officer and his or her family in
jeopardy, exposes the cover provider to unwarranted risk, and
degrades the effectiveness of current and future intelligence

activities. Compromise of an officer's cover can also allow

7
Case 1:16-cv-01256-EGS Document 52-2 Filed 09/12/19 Page 8 of 65

hostile intelligence services and terrorist organizations to
determine the locations in which the officer has worked and the
people with whom the officer has met. Disclosing the identity
of a covert officer can thus jeopardize anyone -~- even innocent
individuals -- with whom the officer had contact.

18. In sum, I have determined that information withheld
pursuant to Exemption (b) (1) has been properly withheld because
its disclosure could reasonably be expected to damage national
security.

B. Exemption (b) (3)

19. Exemption (b) (3) protects information that is
specifically exempted from disclosure by statute. To justify
withholding under Exemption (b) (3), a statute must either (i)}
require that the matters be withheld from the public in such a
manner as to leave no discretion on the issue, or (ii) establish
particular criteria for withholding or refer to particular types
of matters to be withheld. 5 U.S.C. § 552 (b) (3).

20. Section 6 of the Central Intelligence Agency Act of
1949, as amended, 50 U.S.C. § 3507 (the “CIA Act”), provides
that the CIA shall be exempted from the provisions of “any other
law” (in this case, FOIA) which requires the publication or
disclosure of the organization, functions, names, official
titles, salaries, or numbers of personnel employed by the

Agency. Accordingly, under Section 6, the CIA is exempt from

8
Case 1:16-cv-01256-EGS Document 52-2 Filed 09/12/19 Page 9 of 65

disclosing information relating to employees’ names and personal
identifiers. The CIA Act therefore constitutes a federal
statute that “establish [es] particular criteria for withholding
or refer[s] to particular types of matters to be withheld” and
is well-established as a qualifying withholding statute under
Exemption (b) (3). 5 U.S.c. § 552 (b) (3). The redaction at issue
contains the names of personnel currently or formerly employed
by the CIA, the disclosure of which the CIA Act expressly
prohibits. | |

21. Although withholdings pursuant to the CIA Act do not
require the CIA to identify or describe the damage to national
security that reasonably could be expected to result from their
unauthorized disclosure, the release of this information is |
reasonably likely to significantly impair the CIA’s ability to
carry out its core mission of gathering and analyzing
intelligence.

C. Exemption (b) (6)

22. I have also determined that certain information must
be withheld pursuant to FOIA Exemption (b) (6). 5 U.S.C.
§ 552 (b) (6) exempts from disclosure: “personnel and medical
files and similar files when the disclosure of such information
would constitute a clearly unwarranted invasion of personal

privacy.”
Case 1:16-cv-01256-EGS Document 52-2 Filed 09/12/19 Page 10 of 65

23. Therefore, in addition to withholding the names of CIA
officers pursuant to the CIA Act, the CIA has also asserted
Exemption (b) (6) to withhold names of CIA personnel contained in
the redaction at issue. The persons mentioned in this document
maintain a strong privacy interest in this information.
Revealing the individuals could subject them to harassment or
unwanted contact by the media.

24. Conversely, plaintiff has not set forth and, I am
unable to identify, any qualifying public interest that would be
served by such a disclosure. The release of the identities of
these individuals would not serve the core purpose of the FOIA -
- informing the public about the operations or activities of the
government. Accordingly, because there is no qualifying public
interest in disclosure, I have determined that the release of
this information would constitute a clearly unwarranted invasion
of these individuals’ personal privacy.

: Iv. ‘SEGREGABILITY

25. In evaluating the responsive document, the CIA
conducted a line-by-line review and released all reasonably
segregable non-exempt information. In this case, much of the
withheld information is protected by several, overlapping FOIA
exemptions. After reviewing the record at issue, I have |
determined that no additional information can be released
without jeopardizing classified material, individuals’ personal

10
Case 1:16-cv-01256-EGS Document 52-2 Filed 09/12/19 Page 11 of 65

“privacy, and/or other protected information that falls within
the scope of one or more FOIA exemptions.
26. Therefore, for the reasons set forth above, the

document is redacted in part pursuant to Exemptions (b) (1),

(b) (3), and (b) (6).

11
Case 1:16-cv-01256-EGS Document 52-2 Filed 09/12/19 Page 12 of 65

I hereby declare under penalty of perjury that the

foregoing is true and correct.

Executed this ig day.of September 2019.

Antoinette B. Shiner

Information Review Officer
Litigation Information Review Office
Central Intelligence Agency

 

12
Case 1:16-cv-01256-EGS Document 52-2 Filed 09/12/19 Page 13 of 65

Exhibit A
 

wa AIA VOY SH

Me
AMERICAN CIVIL LIBERTIES UNION

AMERICAN CIVIL LIBERTIES
UNION FOUNDATION
NATICNAL OFF.CE

128 BROAD STREET, 18TH FL

NEW YORK, NY 10004-2406
TH?12 $49,2500
WWW.LACLU ORG

GFFICERS AND DIRECTORS
SUSAN N, HERMAN
PRESIOENT

ANTHONY 0. ROMERO
EXECUTIVE DIRECTOR

ROBERT B. REMAR
TREASURER

  

b>

 
 
 

Po FOF iled 09/12/19 Page 14 of 65:

   

tas

k-HNG-Gfal

  

FOUNDATION

March 3, 2016

Headquarters Air Force / AAIT (FOIA)

1000 Air Force Pentagon

Washington, D.C. 20330-1000

Fax: 571-256-3109

Email: usaf. pentagon. saf-aa-mbx.haf-foia-workflow@mail mil

Department of the Anny

Freedom of Information Act Office Suite 144

7701 Telegraph Road, Room 150

Alexandria, VA 22315-3905

Fax: 703-428-6522

Email: usarmy.belvoir.hqda-oaa-aha.mbx.rmda-foia@mail.mil

Commandant (CG-611)

Attn: FOIA Officer

U.S. Coast Guard Stop 7710

2703 Martin Luther King, Jr. Ave., SE
Washington, D.C. 20593-7710

Email: EFOIA@uscg.mil

Defense Intelligence Agency
Attn: DAN-1A (FOIA)

200 MacDill Blvd.
Washington, D.C. 20340-5100
Fax: 301-394-5356

Email: foia@dodiis.mil

Department of Energy

FOIA Requester Service Center
1000 Independence Ave., SW
Mail Stop MA-90

Washington, D.C. 20585

Fax: 202-586-0575

Email: FOIA-Central@hq.doe.gov

Department of Homeland Security

Office of Intelligence & Analysis

FOIA Officer / Requester Service Center Contact
Washington, D.C. 20528

Fax: 202-612-1936

Email: [&AFOLA@hq.dhs.gov

UNCLASSIFIED

MAR ¢ 8 20t5

 
VYELS229T Case 1:16-cv-01256-EGS DENGHASSIBIED Filed 09/12/19 Page 15 of 65

AMERICAN CIVIL LIBERTIES
UNION FOUNDATION

 

FOIA Request

Department of the Treasury
Washington, D.C. 20220
Fax: 202-622-3895

Chief, Freedom of Information / Privacy Act Unit, FOI / Records Management
Section

Drug Enforcement Administration

8701 Morrissette Drive

Springfield, VA 22152

Fax: 202-307-8556

Email: dea.foia@usdoj.gov

Head, FOIA/PA

Headquarters U.S. Marine Corps (ARSF), FOLA/PA Section (ARSF)
3000 Marine Corps Pentagon

Washington, D.C. 20350-3000

Fax: 703-614-6287

Email: hgmefoia@usme.mil

FOIA Contact

Mail Stop S01-EGM
7300 GEOINT Drive
Springfield, VA 22150
Fax: 571-557-3130
Email: foianga@nga mil

FOIA. Contact

Attn: OCIO / Information Review and Release Group
14675 Lee Road

Chantilly, VA 20151-1715

Fax: 703-227-9198

FOIA Contact, Chief of Naval Operations
DNS-36

2000 Navy Pentagon

Washington, D.C. 20350-2000

Fax: 202-685-6580

Federal Bureau of Investigation

FOV/PA Request

Record / Information Dissemination Section
170 Marcel Drive

Winchester, VA 22602-4843

Fax: 540-868-439]

UNCLASSIFIED

 
wee *~*"" Case 1:16-cv-01256-EGS DON TASS! E Filed 09/12/19 Page 16 of 65

Email: foiparequest@ic.fbi.gov

Information and Privacy Coordinator
Central Intelligence Agency
Washington, D.C. 20505

Fax: 703-613-3007

Office of Freedom of Information
Department of Defense

1155 Defense Pentagon, Room 20757
Washington, D.C. 20301-1155

Fax: 571-372-0500

National Security Agency

FOIA/PA Office (DF4)
AMERICAN CIVIL LIBERTIES 9800 Savage Road, Suite 6248
UNION FOUNDATION Ft. George G. Meade, MD 20755-6248

Fax: 443-479-3612

Director, Information Management Division
Office of the Director of National Intelligence
Washington, D.C. 20511

Fax: 703-874-8910

Email: dni-foia@dni.gov

Office of Information Programs and Services
A/GIS/IPS/RL

U.S. Department of State

Washington, D. C. 20522-8100

Fax: 202-261-8579

 

FOIA/PA Mail Referral Unit

Justice Management Division
Department of Justice

Room 115

LOC Building

Washington, DC 20530-0001
Fax: 202-261-8579

UNCLASSIFIED

 
©06932397 Case 1:16-cv-01256-EGS  DdNGRERRSBIED Filed 09/12/19 Page 17 of 65

AMERICAN CIVIL LIBERTIES
UNION FOUNDATION

 

_ Hathaway, The Scope of the Prepublication Review Problem, and What to Do About it, Lawfare,

Re: Request Under Freedom of Information Act
(Expedited Processing Requested)

To whom it may concern:

The American Civil Liberties Union and the American Civil Liberties
Union Foundation (together, the “ACLU”)' submit this Freedom of Information
Act (“FOIA”) request (the “Request”) for records pertaining to the use of
prepublication review processes in Intelligence Community agencies.

I. Background

For many decades, the government has required a vast number of its
employees to submit any works—written and oral, fiction and non-fiction—that
discuss their government service for security review before public release.” In
recent years, the government’s “prepublication review” processes have grown
increasingly far-reaching and burdensome, resulting in escalating public and
congressional concern about their legality and fairness.* The details of these
processes are not governed by any uniform executive-branch policy. Instead,
they are determined by individual agencies’ regulations, which have varying
standards and requirements.

 

' The American Civil Liberties Union Foundation is a 50 1(c)(3) organization that provides
legal representation free of charge to individuals and organizations in civil rights and civil
liberties cases, educates the public about the civil rights and civil liberties implications of
pending and proposed state and federal legislation, provides analyses of pending and proposed
legislation, directly lobbies legislators, and mobilizes its members to lobby their legislators. The
American Civil Liberties Union is a separate non-profit, 501(c)(4) membership organization that
educates the public about the civil liberties implications of pending and Proposed state and
federal legislation, provides analysis of pending and proposed legislation, directly lobbies
legislators, and mobilizes its members to lobby their legislators.

* See Jack Goldsmith & Oona Hathaway, The Government's Prepublication Review Process
is Broken, Wash. Post, Dec. 25, 2015, http://wapo.st/1 ¥Tegglj; Jack Goldsmith & Oona

Dec. 30, 2015, https://www. lawfareblog.com/ scope-prepublication-review-problem-and-what-
do-about-it; Oona Hathaway & Jack Goldsmith, Path Dependence and the Prepubtication
Review Process, Just Security, Dec. 28, 2015, https://www.justsecurity.org/28552/path-
dependence-prepublication-review-process; Oona Hathaway & Jack Goldsmith, More Problems
with Prepublication Review, Just Security, Dec. 28, 2015,

https://www, justsecurity.org/28548/problems-prepublication-review/ Kevin Casey, Note, Til]
Death Do Us Part: Prepublication Review in the Intelligence Community, 115 Colum. L. Rev.
417 (2015).

3 See, e. §-, Michael V. Hayden, Playing to the Edge: American Intelligence in the Age of
Terror 426 (2016) (“Since all of my writing has to be cleared for classification, I dutifully
submitted the piece and was told that no articles about drones would be cleared regardless of the
content. | actually think that’s a misuse of the review process, but beyond that, it’s just plain
stupid.”); see alse id. at xii, 121-22.

 

4

UNCLASSIFIED
E9222?" Case 1:16-cv-01256-EGS DONGLARSIEIED Filed 09/12/19 Page 18 of 65

AMERICAN CIVIL LIBERTIES
UNION FOUNDATION

 

There is very little publicly available information regarding these
policies, or the bodies within agencies that administer them.* What little
information is public, however, makes clear that prepublication-review criteria
are frequently overbroad, and that the process is both riddled with delays and
susceptible to abuse by the officials overseeing it. These known features of the
process raise serious questions about whether prepublication review, as currently
constituted, violates authors’ First Amendment tights to speak and the public’s
First Amendment right to receive important information about the government.>

In an effort to supplement the public record with information about
agencies’ prepublication review policies and practices, and to identify their
potential impacts on free-speech rights and government transparency and
accountability, the ACLU seeks such information through this FOIA request.

LL. Requested Records

The ACLU seeks the release of records that are or contain the following:
(1) policies, standards, and guidance related to prepublication review;

(2) final Jegal analyses of past, present, or proposed prepublication-review
requirements;

(3) final decisions of officials conducting prepublication reviews;

(4) correspondence with former agency employees (or their representatives)
who have submitted materials for prepublication review since J. anuary I,
2009;

(5) _ statistics relating to prepublication review, including but not limited to
information documenting the total numbers of individuals who have
submitted works for review, the total number of works submitted for
review, the total number of submissions approved without change, the
total number of submissions returned with proposed redactions or other

 

* The authorities within agencies that administer prepublication review standards appear to
have varying names, For example, the Central Intelligence Agency refers to a “Publications
Review Board”; the Federal Bureau of Investigation refers to a “Prepublication Review Office”:
and the National Security Agency refers to a “Prepublication Review Authority.” See FBI,
Prepublication Review Policy Guide (June 4, 2015), http://1 susa.gov/I LBt631; NSA, Policy 1-30
15h) (Oct. 28, 2014), bttp:// Lusa.gow/1 LBt9fL; John Hollister Hedley, Reviewing the Work of
CIA Authors: Secrets, Free Speech, and Fig Leaves, CIA.gov (May 8, 2007),
http://1.usa.gov/ILBteAg.

5 See, e.g., Steven Aftergood, Fixing Pre-Publication Review: What Should Re Done?, Just
Security, Jan 15, 2016, https://www justsecurity.org/28827/fixing-pre-publication-review-done
(suggesting that the process “has become dysfunctional, overstepping legitimate national
security boundaries and infringing on freedom of speech as well as the public’s right to know”).

 

UNCLASSIFIED
€90932391 Case 1:16-cv-01256-EGS DdNGHARBYAED Filed 09/12/19 Page 19 of 65

AMERICAN CIVIL LIBERTIES
UNIGN FOUNDATION

 

modifications, the total number of pending submissions, and the duration
of prepublication review processes.

(6) titles, subject matters, and dates of works submitted for prepublication
review; and

{7} information about enforcement proceedings instituted or contemplated
on the basis of violations of prepublication-review requirements,
including breach-of-contract actions, agency administrative proceedings,
and civil or criminal litigation.

With respect to the form of production, see 5 U.S.C. § 552(a)(3)(B), the
ACLU requests that responsive electronic records be provided electronically in
their native file format, if possible. Alternatively, the ACLU requests that the
records be provided electronically in a text-searchable, static-image format
(PDF), in the best image quality in the agency’s possession, and that the records
be provided in separate, Bates-stamped files.

Ill. Application for Expedited Processing

The ACLU requests expedited processing pursuant to 5 U.S.C.
§ 552(a)(6)(E).° There is a “compelling need” for these records, as defined in the
statute, because the information requested is “urgent[ly]” needed by an
organization primarily engaged in disseminating information “to inform the
public about actual or alleged Federal Government activity.” 5
U.S.C. § 552(a)(6QEQ@ UID.

A, The ACLU is an organization primarily engaged in disseminating
information in order to inform the public about actual or alleged
government activity.

The ACLU is “primarily engaged in disseminating information” within
the meaning of the statute. 5 U.S.C. § 352(a)(6)(EXv) (ID. Obtaining information
about government activity, analyzing that information, and widely publishing
and disseminating that information to the press and public are critical and
substantial components of the ACLU’s work and are among its primary
activities. See ACLU v. DOJ, 321 F. Supp. 2d 24, 29 n.5 (D.D.C. 2004) (finding
non-profit public interest group that “gathers information of potential interest to
a segment of the public, uses its editorial skills to tum the raw material into a
distinct work, and distributes that work to an audience” to be “primarily engaged
in disseminating information”),’

 

* See also 6 CFR. § 5.5(d); 10 CER. § 1004.5(d)(6): 22 CER. § 171.12(b); 28 CER.
§ 16.5(2); 31 CER, § 1.5(e); 32 CFR. §§ 1700.12, 1900.34(c).

” Courts have found that the ACLU as well as other organizations with similar missions that
engage in information-dissemination activities similar to the ACLU are “primarily engaged in

6

UNCLASSIFIED

 
6069523591 Case 1:16-cv-01256-EGS DéNGARSIFIEDFiled 09/12/19 Page 20 of 65

AMERICAN CIVIL LIBERTIES
UNION FOUNDATION

 

The ACLU regularly publishes a newsletter that reports on and analyzes
civil liberties-related current events. The newsletter is disseminated to.
approximately 450,000 people. The ACLU also publishes a bi-weekly electronic
newsletter, which is distributed to subscribers (both ACLU members and non-
members) by email. The electronic newsletter is disseminated to approximately
300,000 people. Both of these newsletters often include descriptions and
analysis of information obtained through FOIA requests,

The ACLU also regularly issues press releases to call attention to
documents obtained through FOIA requests, as well as other breaking news,*
and ACLU attorneys are interviewed frequently for news stories about
documents released through ACLU FOIA requests.”

 

disseminating information.” See, ¢.g., Leadership Conference on Civil Rights v. Gonzales, 404
F. Supp. 2d 246, 260 (D.D.C. 2005); ACLU, 321 F. Supp. 2d at 29 1.5: Elec. Privacy Info. Ctr. v.
DOD, 241 F. Supp. 2d 5, 11 (D.D.C. 2003),

8 See, e. g., Press Release, American Civil Liberties Union, U.S. Releases Targeted Killing
Memo in Response to Long-Running ACLU Lawsuit (June 23, 2014),
https://www. aclu org/national-security/us-releases-targeted-killing-memo-response-long-
running-achu-lawsuit; Press Release, American Civil Liberties Union, Justice Department White
Paper Details Rationale for Targeted Killing of Americans (Feb. 4, 20 13},
hitps://www.ach. org/national-security/justice-department-white-paper-details-rationale-
targeted-killing-americans; Press Release, American Civil Liberties Union, Documents Show
FBI Monitored Bay Area Occupy Movement (Sept. 14, 2012),
https://www_acla.org/news/documents-show-fbi-monitored-bay-area-occupy-movement-
insidebayareacom; Press Release, American Civil Liberties Union, FOLA Documents Show FBI
Using “Mosque Outreach” for Intelligence Gathering (Mar. 27, 2012),
hitp://www.aclu.org/national-security/foia-documents-show-fbi-using-mosque-outreach-
intelligence-gathering; Press Release, American Civil Liberties Union, FOLA Documents Show
FBI Megally Collecting Intelligence Under Guise of “Community Outreach” (Dec. 1, 2011),
hitps://www.aclu.org/news/foia-documents-show-fbi-illegally-collecting-intelligence-under-
guise-commuinity-outreach: Press Refease, American Civil Liberties Union, FOLA Documents
from FBI Show Unconstitutional Racial Profiling (Oct. 20, 2011), http://www.aclu.org/national-
security/foia-documents-fbi-show-unconstitutional-racial-profiling: Press Release, American
Civil Liberties Union, Documents Obtained by ACLU Show Sexual Abuse of Immigration
Detainees is Widespread National Problem (Oct. 19, 2011), hetp://www.aclu.org/immigrants-
rights-prisoners-rights-prisoners-rights/documents-obtained-aclu-show-sexual-abuse: Press
Release, American Civil Liberties Union, ACLU Lawsuit Seeks Information from FBI on
Nationwide System for Collecting “Suspicious Activity” Information (Aug. 25, 2011),
https://www.aclu.org/national-security/ aclu-lawsuit-secks-information-fbi-nationwide-system-
collecting-suspicious; Press Release, American Civil Liberties Union, New Evidence of Abuse
at Bagram Underscores Need for Full Disclosure About Prison, Says ACLU (June 24, 2009),
hitp://www.aclu.org/ national-security/new-evidence-abuse-bagram-underscores-need-full-
disclosure-about-prison-says-aclu.

® See, e.g., Brad Knickerbocker, ACLU: FBI Guilty of “Industrial Scale” Racial Profiling,
The Christian Science Monitor, Oct. 21, 2011, http://www.csmonitor.com/US A/Justice/
201 1/102 1/ACLU-F BI-guilty-of-industrial-scale-racial-profiling: Joshua E.S. Phillips, Inside the .
Detainee Abuse Task Force, The Nation, May 13, 2011, http://www. thenation.com/
article/inside-detainee-abuse-task-force/ (quoting ACLU staff attomey Alexander Abdo); Scott
Shane & Benjamin Weiser, Dossier Shows Push for More Attacks After 9/11, NLY. Times, Apr.

7

UNCLASSIFIED

 
©06532397 Case 1:16-cv-01256-EGS DANGHABEHIED Filed 09/12/19 Page 21 of 65

AMERICAN CIVI1, LIBERTIES
UNION FOUNDATION

 

Sunilarly, the ACLU publishes reports about government conduct and
civil liberties issues based on its analysis of information derived from various
sources, including information obtained from the government through FOIA
requests. This material is broadly circulated to the public and widely available to
everyone for no cost or, sometimes, for a small fee. Since 2011 alone, ACLU
national projects have published and disseminated dozens of reports, many of
which include a description and analysis of government documents obtained
through FOIA requests.'” The ACLU also regularly publishes books, “know
your rights” materials, fact sheets, and educational brochures and pamphlets
designed to educate the public about civil liberties issues and government
policies that implicate civil rights and liberties,

The ACLU publishes a widely-read blog where original editorial content
reporting on and analyzing civil rights and civil liberties news is posted daily.
See http://www.aclu.org/blog. The ACLU creates and disseminates ori ginal
editorial and educational content on civil rights and civil liberties news through
multi-media projects, including videos, podcasts, and interactive features. See
http://www.aclu.org/multimedia. The ACLU also publishes, analyzes, and
disseminates information through its heavily visited website, www.aclu.org. The
website addresses civil rights and civil liberties issues in depth, provides features
on civil rights and civil liberties issues in the news, and contains many

 

25, 2011, http://nyti.ms/ty47Z7A, (quoting ACLU project director Hina Shamsi); Eric Lichtblau,
Court Revives Lawsuit Over Government Surveillance, N.Y. Times, Mar. 21, 201 1,
http://nyti.ms/tgFpkd (quoting ACLU deputy legal director Jameel Jaffer).

'” See, e.g., ACLU, FBI Releases Details of “Zero-Day’ Exploit Decisionmaking Process
(June 26, 2015), https://www.aclu_org/blog/fiee-future/ fbi-releases-details-zero-day-exploit-
decisionmaking-process; ACLU, ACLU Eye on the FBI: Documents Reveal Lack of Privacy
Safeguards and Guidance in Government’s “Suspicious Activity Report” Systems (Oct, 29,
2013}, hitps://www.aclu org/aclu-eye-fbi-documents-reveal-lack-privacy-safeguards-and-
guidance-governments-suspicious-activity-0; ACLU, Unleashed and Unacceuntable: The FBI's
Unchecked Abuse of Authority (Sept. 2013), https://www.aclu.org/unleashed-and-
unaccountable-fbis-unchecked-abuse-authority: Yale Law School and ACLU, Victims of
Complacency: The Ongoing Trafficking and Abuse of Third Country Nationals by U.S,
Government Contractors (June 2012), https://www.aclu.org/sites/default/files/ field_document/
hrp_traffickingreport_web 0.pdf Human Rights Watch and ACLU, Deportation by Default:
Mental Disability, Unfair Hearings, and Indefinite Detention in the US Immigration System
(July 2010), htips://www. aclu.org/files/assets/ usdeportationO710_0.pdf: ACLU, Reclaiming
Patriotism: A Call to Reconsider the Patriot Act (March 2009), https://www. aclu.ore/files/pdfs/
safefree/patriot_report_20090310.pdf. ACLU, The Excluded: Ideological Exclusion and the War
on Ideas (Oct. 2007}, https://www.aclu. org/sites/default/files/field_document/
the_excluded_report.pdf; ACLU, History Repeaied: The Dangers of Domestic Spying by
Federal Law Enforcement (May 2007), https://www.achu.org/sites/default/files/
field_document/asset_upload_file893_29902.pdf ACLU, No Real Threat: The Pentagon’s
Secret Database on Peaceful Protest (Jan. 2007), https://www.aclu.org/report/no-real-threat-
pentagons-secret-database-peaceful-protest; ACLU, Unpatriotic Acts: The FBI’s Power to Rifle
Through Your Records and Personal Belongings Without Telling You (J aly 2003),
http://www.aclu.org/FilesPDF: s/spies_report.pdf.

UNCLASSIFIED

 
wee" Case 1:16-cv-01256-EGS DUNPARSEIED Filed 09/12/19 Page 22 of 65

AMERICAN CIVIL LIBERTIES
UNICN FOUNDATION

 

thousands of documents relating to the issues on which the ACLU is focused.
The ACLU’s website also serves as a clearinghouse for news about ACLU
cases, as well as analysis about case developments, and an archive of case-
related documents. Through these pages, and with respect to each specific civil
liberties issue, the ACLU provides the public with educational material, recent
news, analyses of relevant Congressional or executive branch action,
government documents obtained through FOIA, and further in-depth analytic
and educational multi-media features.

The ACLU website includes many features on information obtained
through the FOIA." For example, the ACLU’s “Predator Drones FOIA”
webpage, https://www.aclu.org/national-security/predator-drones-foia, contains
commentary about the ACLU’s FOIA request, press releases, analysis of the
FOIA documents, numerous blog posts on the issue, documents related to
litigation over the FOIA request, frequently asked questions about targeted
killing, and links to the documents themselves. Similarly, the ACLU maintains
an online “Torture Database,” a compilation of over 100,000 pages of FOIA
documents that allows researchers and the public to conduct sophisticated
searches of FOIA documents relating to government policies on rendition,
detention, and interrogation.”

The ACLU has also published a number of charts and explanatory
materials that collect, summarize, and analyze information it has obtained
through FOIA. For example, through compilation and analysis of information
gathered from various sources—including information obtained from the
government through FOIA—the ACLU created an original chart that provides
the public and news media with a comprehensive summary of index of Bush-era
Office of Legal Counsel memos relating to interrogation, detention, rendition,
and surveillance. ? Similarly, the ACLU produced a summary of documents
released in response to a FOIA request related to the FISA Amendments Act'*; a
chart of original statistics about the Defense Department’s use of National

 

" See, e.g, hitps://www.acla.org/blog/free-future/fbi-releases-details-zero-day-exploit-
decisionmaking-process; https://www.aclu.org/blog/free-future/fbi-documents-reveal-new-
information-baltimore-surveillance-flights; http://www.aclu.org/national-security/predator-
drone-foia; http://www-.aclu.org/national-securi ty/anwar-al-awlaki-foia-request;
https://www.aclu.org/cases/aclu-v-department-defense: http://www.aclu.org/mappingthefbi;
htips://www.aclu.org/cases/bagram-foia: https://www.aclu.org/national-security/csrt-foia;
http://www.aclu.org/: safefree/nsaspying/3002 2res20060207_ html; https://www,aclu.org/patriot-
foia; http://www.aclu.org/spyfiles; http:// www.aclu.org/safefree/nationalsecurityletters/32 140res
20071011 html; bttps://www .aclu.org/national-security/ideological-exclusion,

R http://www.torturedatabase.org. See also https://www.aclu.org/national-security/aclu-v-
department-defense.

'? https:// www.aclu.org/sites/default/ files/pdfs/safefree/olcmemos_2009_0305 pdf.

* ttps://www. aclu.org/files/pdfs/natsec/faafoia20101129/20101129 Summary. pdf.

UNCLASSIFIED

 

 
606252527 Case 1:16-cv-01256-EGS DdNGhASSSBIBD Filed 09/12/19 Page 23 of 65

AMERICAN CIVIL LIBERTIES
UNION FOUNDATION

 

Security Letters based on its own analysis of records obtained through FOIA";

and an analysis of documents obtained through FOIA about FBI surveillance
flights over Baltimore. '®

The ACLU plans to analyze, publish, and disseminate to the public the
information gathered through this Request. The records requested are not sought
for commercial use and the requesters plan to disseminate the information
disclosed as a result of this Request to the public at no cost.

B. The records sought are urgently needed to inform the public about
actual or alleged government activity.

These records are urgently needed to inform the public about actual or
alleged government activity. See 5 U.S.C. § 552(a)(6\(E\(v)(II).!” Specifically,
the requested records relate to government agencies’ prepublication review
processes. As discussed in Part I, supra, the lawfulness and effectiveness of
government agencies’ prepublication review processes—and the related problem
of overclassification of government information!*—are the subject of
widespread public controversy and media attention,'? The records sought relate
to a matter of widespread and exceptional media interest in which there exist
possible questions about the government’s integrity which affect public
confidence.”

Given the foregoing, the ACLU has satisfied the requirements for

expedited processing of this Request.

IV. Application for Waiver or Limitation of Fees

The ACLU requests a waiver of document search, review, and
duplication fees on the grounds that disclosure of the requested records is in the
public interest and because disclosure is “likely to contribute significantly to

 

‘8 https://www.ach1.org/sites/default/ files/field_document/ns!_stats.pdf.

’* https://www.aclu, org/blog/free-future/fbi-documents-reveal-new-information-baltimore-
surveillance-flights.

” See also 6 CER. § 5.5(d) (ii); 10 C.FLR. § 1004.5(d)(6); 22 C.F.R. § 171.12(6}(2); 28
CER. § 16.5(e)(ii); 31 C.F.R. 8 L.5{e)(2) (ii); 32 C.F.R. 8§ 1700.12(¢}(2), 1900,34(c)(2).

8 See, e.g., Steven Lee Myers & Matt Apuzzo, 4s Presidential Campaign Unfolds, So Do
inquiries Into Clinton’s Emails, N.Y. Times, Mar. 2, 2016, http://nyti.ms/lLBvur2; Abbe David
Lowell, The Broken System of Classifying Government Documents, N.Y. Times, Feb. 29, 2016,
http://nyti.ms/1LByvaMc.

” See supra notes 2, 3, and 5, and accompanying text,

ma .
°° See id.

10

UNCLASSIFIED

 
we e282" Case 1:16-cv-01256-EGS DHASARSEIED Filed 09/12/19 Page 24 of 65

AMERICAN CIVIL LIBERTIES
UNION FOUNDATION

 

public understanding of the operations or activities of the government and is not
primarily in the commercial interest of the requester.” 5 U.S.C.
§ 552(a)(4)(A)(iii)."

As discussed above, news accounts underscore the substantial public
interest in the records sought through this Request. Given the ongoing and
widespread media attention to this issue, the records sought will significantly
contribute to public understanding of an issue of profound public importance.
Because little specific information about the government’s prepublication-
review process is publicly available, the records sought are certain to contribute
significantly to the public’s understanding of the law, policies, and process
being applied by government agencies in their reviews of authors’ works.

The ACLU is not filing this Request to further its commercial interest.
As described above, any information disclosed by the ACLU as a result of this
FOIA Request will be available to the public at no cost. Thus, a fee waiver
would fulfill Congress’s legislative intent in amending FOIA. See Judicial
Watch, Inc. v. Rossotti, 326 F.3d 1309, 1312 (D.C. Cir. 2003) (“Congress
amended FOIA to ensure that it be liberally construed in favor of waivers for
noncommercial requesters.” (quotation marks omitted)).

The ACLU also requests a waiver of search fees on the grounds that the
ACLU qualifies as a “representative[] of the news media” and the records are
not sought for commercial use. 5 U.S.C. § 552(a)(4)(A)Cii)(ID. The ACLU
meets the statutory and regulatory definitions of a “representative of the news
media” because it is an “entity that gathers information of potential interest to a
segment of the public, uses its editorial skills to tum the raw materials into a
distinct work, and distributes that work to an audience.” 5 U.S.C.
§ 552(a)(4)(A)Gi)”; see also Nat'l Sec. Archive v. DOD, 880 F.2d 1381, 1387
(D.C. Cir. 1989) (finding that an organization that gathers information, exercises
editorial discretion in selecting and organizing documents, “devises indices and
finding aids,” and “distributes the resulting work to the public” is a
“representative of the news media” for purposes of the FOIA); Serv. Women’s
Action Network v. DOD, 888 F. Supp. 2d 282 (D. Conn. 2012) (requesters,
including ACLU, were representatives of the news media and thus qualified for
fee waivers for FOIA requests to the Department of Defense and Department of
Veterans Affairs); ACLU of Wash. v. DOS, No. CO09-0642RSL, 2011 WL
887731, at *10 (W.D. Wash. Mar. 10, 201 1) (finding that the ACLU of
Washington is an entity that “gathers information of potential interest to a
segment of the public, uses its editorial skills to turn the raw materials into a

 

* See also 6 C.E.R. § 5.11(K); 10 CER. § 1004.9(a)(8); 22 CLF.R. § 171.17; 28 CFR.
§ 16.10(k); 31 C.F.R. § 1.7(b)-(d); 32 CF.R. §§ 1700.6(b), 1900.13(b).

” See also 6 CFR. § 5.11(b)(6), (4)\(1), (O(2){iii), (kX3)(ii); 10 CER. § 1004.9(a)(8),
(bMS); 22 CER. § 171.15(e); 28 CER. § 16.10(6)(6), (CMD, (A(1); 31 CER. § 1.7(a)(3); 32
CER. §§ 1700.6(i)(2), 1900.13()(2).

11

UNCLASSIFIED

 
VU S292T Case 1:16-cv-01256-EGS DAvGHARSHAED Filed 09/12/19 Page 25 of 65

AMERICAN CIVIL LIBERTIES
UNION FOUNDATION

 

distinct work, and distributes that work to an audience”); ACLU, 321 F. Supp.
2d at 30 n.5 (finding non-profit public interest group to be “primarily engaged in
disseminating information”). The ACLU is therefore a “representative of the
news media” for the same reasons it is “primarily engaged in the dissemination
of information.”

Furthermore, courts have found other organizations whose mission,
function, publishing, and public education activities are similar in kind to the
ACLU’s to be “representatives of the news media” as well. See, e.g., Cause of

_ Action v. IRS, No. 13-0920, 2015 WL 5120863 (D.C. Cir. Aug. 28, 2015); Elec.

Privacy Info, Ctr., 241 F. Supp. 2d at 10-15 (finding non-profit public interest
group that disseminated an electronic newsletter and published books was a
“representative of the news media” for purposes of the FOIA); Nat’! Sec.
Archive, 880 F.2d at 1387; Judicial Watch, Ine. v. DOQJ, 133 F. Supp. 2d 52, 53-
54 (D.D.C. 2000) (finding Judicial Watch, self-described as a “public interest
law firm,” a news media requester).”*

On account of these factors, fees associated with responding to FOIA
requests are regularly waived for the ACLU as a “representative of the news
media.””* As was true in those instances, the ACLU meets the requirements for
a fee waiver here.

 

8 Courts have found these Organizations to be “representatives of the news media” even
though they engage in litigation and lobbying activities beyond their dissemination of
information / public education activities. See, e.g., Elec. Privacy Info. Ctr., 241 F. Supp. 2d 5;
Nail Sec. Archive, 880 F.2d.at 1387: see also Leadership Conference on Civil Rights, 404 F.
Supp. 2d at 260; Judicial Watch, Inc., 133 F. Supp. 2d at 53-54.

4 In April 20:13, the National Security Division of the DOJ granted a fee-waiver request
with respect to a request for documents relating to the FISA Amendments Act. Also in April
2013, the DOJ granted a fee-waiver request regarding a FOIA request for documents related to
“national security letters” issued under the Electronic Communications Privacy Act. In August
2013, the FBI granted the fee-waiver request related to the same FOIA request issued to the
DOJ. In June 2011, the DOJ National Security Division granted a fee waiver to the ACLU with
respect to a request for documents relating to the interpretation and implementation of a section
of the PATRIOT Act. In October 2010, the Department of the Navy granted a fee waiver to the
ACLU with respect to a request for documents regarding the deaths of detainees in U.S, custody.
In January 2009, the CIA granted a fee waiver with respect to the same request. In March 2009,
the State Department granted a fee waiver to the ACLU with regard to a FOIA request for
documents relating to the detention, interrogation, treatment, or prosecution of suspected
terrorists. Likewise, in December 2008, the Department of Justice granted the ACLU a fee
waiver with respect to the same request. In November 2006, the Department of Health and
Human Services granted a fee waiver to the ACLU with tegard to a FOLA request submitted in
November of 2006. In May 2005, the U.S. Department of Commerce granted a fee waiver to the
ACLU with respect to its request for information regarding the radio-frequency identification
chips in United States passports. In March 2005, the Department of State granted a fee waiver to
the ACLU on a request regarding the use of immigration laws to exclude prominent non-citizen
scholars and intellectuals from the country because of their political views, statements, or
associations. In addition, the Department of Defense did not charge the ACLU fees associated
with FOIA requests submitted by the ACLU in April 2007, June 2006, February 2006, and
October 2003. The DOJ did not charge the ACLU fees associated with FOLA requests submitted

12

UNCLASSIFIED

 
 

WN wr er

AMERICAN COVIL LIBERTIES
UNION FOUNDATION

Case 1:16-cv-01256-EGS DocuTHeNT Bo.” Filed 09/12/19 Page 26 of 65

* * %*

Pursuant to applicable statutes and regulations, the ACLU expects a
determination regarding expedited processing within 10 days. See 5 U.S.C.
§ 552(a)(6)(E)(ii); 6 C_F.R. § 5.5(d)(4) (Department of Homeland Security); 10
C.F.R. § 1004.5(d)(7) (Department of Energy); 22 C.F.R. § 171.12(b) (State
Department); 28 C.F.R. § 16.5(e) (Department of Justice); 31 C.F.R. § 1.5(e)(4)
(Treasury Department); 32 C.F.R. §§ 1700.1 2(b) (Department of Defense); id.
§ 1900.34(c) (Central Intelligence Agency).

If the Request is denied in whole or in part, the ACLU asks that you
justify all deletions by reference to Specific exemptions to FOLA. The ACLU
expects the release of all segregable portions of otherwise exempt material. The
ACLU reserves the right to appeal a decision to withhold any information or
deny a waiver of fees.

Thank you for your prompt attention to this matter. Please furnish the
applicable records to:

Benjamin Good

American Civil Liberties Union
125 Broad Street—18th Floor
New York, NY 10004

T: 212.549.2500

F: 212.549.2654
bgood@aclu.org

 

by the ACLU in November 2007, December 2005, and December 2004. Finally, three separate
agencies—the Federal Bureau of Investigation, the Office of Intelligence Policy and Review,
and the DOJ Office of Information and Privacy—did not charge the ACLU fees associated with
a FOIA request submitted by the ACLU in August 2002.

13

UNCLASSIFIED

 
WN O22" Case 1:16-cv-01256-EGS BRGHAREBIEP Filed 09/12/19 Page 27 of 65

[ affirm that the information provided supporting the request for
expedited processing is true and correct to the best of my knowledge and belief.
See 5 U.S.C. § 552(a)(6)(E)\(vi).

Respectfully,

f

hr

Benjamin Good
American Civil Liberties Union
Foundation
125 Broad Street—18th Floor
New York, NY 10004
T: 212.549.2500
F: 212.549.2654
AMERICAN CIVIL LIBERTIES bgood@aclu.org
UNION FOUNDATION

 

14

UNCLASSIFIED

 
 

 

Le A ie at en RE RED aN et
Visit ups.com® or call 1-800-PICK-UPS® (1-800-742-5877) - OO
to schedule a pickup or find a drop off location near you. an - a .
Domestic Shipments . _ oe . ne
> To qualify for the Letter rate, UPS Express Envelopes may only contain . . .
. COnespandence, urgent documents, and/or electronic media, and must ; Do not use this envelope for:

weigh 8 oz. or less, UPS Express Envelopes containing ite
those listed or weighing more than &

 

 

 

      

 

 

     

 

 

 

 

 

 

 

hitps:/Avww.campusship.ups.com/eship/create?ActionOriginPair=default__f PrintWindowPage&key=labelWindow&type=him|&oo=en.- US&instr=A&doc=ship...

LO
oO
_—
oO .
CO international Shipments . ei 7
N + The UPS Express Envelope may be us is m™
© value, Certain countries consider ele( 6
? ups.com/impertexport to verify if yor ei caters pil nt Hat a, .
oO — wet eee tee tee = SSS
* To qualify for the Letter rate, the UPS | . eee ereee
oO UPS Express Envelopes weighing more ed ; me |
S| ane aT 2
N L Mote: Express Envelopes are not recam fd ce 7 ea &
a 7 containing sensitive personal informat i eo ee e
& or cash equivalent, vod mo o <i —— é
i ane [ \2 . _ e
o Ff A D es By OS | cece
7 UF m3 OC Be! : go oe ‘i ;
3 i = m oe
lie tb 3 oy es a5 ——— 8 Ll
~e a . | So Sty eee nme 3 —
ay bs : BB i wes Ff i z 8 Lu.
pe 4 ABE 2 409 a < ey Sd SiN 79)
oF * 2 | 4 2 4m62.. (fo SS ae s
ZO 4 4 Be > 4 mi 9 | oS . x ase 4 > QO
™ | - og eed | 2 =[z- feo SS eee Z z=
q a QO . a oe = NS] ETRE Zs >
Omni | BS bad | cat i =.= 38
, ; so Ee 1° s fr 3 2 | ae ERR 22
“Oo BEE oe. <4 ( £3 wi aes | 2° | |S aa
gs 22 6 | @ 2 | g Z : = a8
LW - =f 2. a fae 5 a { — & a. <— 28 od. a 2 Ge
oO ga oe PES a | } nse Gg. gs
Sago BAUS | eS Zz | ES
re sages AES | " 3 4 ae
o geoa8 | | ea a aG
oO aadnz Wi rf
3 ! 7
3 ” a
«ce
“
@
oe
g

 

80% Post-Consumer

 

 

 

 

 

~

) . iteratignat Shipping Hatice — Capriage hereunder may be subject: {o the roles relating to o labilty i dther -erms and/or « conditions established by ‘he Convention | fon.th

f ~*rcometnventon Oh i the Be Conse fie Witeiitonal Carriage af Goods by Road we “CMR oni ee is eyo oF raha ware export coi

4 : -_ Vy mo or019st03 4/14 PAC United P
3 L se ueeesecintean a t © cee ee eine teen ee nee ep ce eee een sare detent ates TSN * ee _ ewe

a

2
Case 1:16-cv-01256-EGS Document 52-2 Filed 09/12/19 Page 29 of 65
Case 1:16-cv-01256-EGS Document 52-2 Filed 09/12/19 Page 30 of 65

~ Exhibit B >
Case 1:16-cv-01256-EGS Document 52-2 Filed 09/12/19 Page 31 of 65
Central Intelligence Agency

 

Washington, D.C. 20505

11 March 2016

Mr. Benjamin Good

American Civil Liberties Union Foundation
125 Broad Street, 18" Floor

New York, NY 10004

Reference: F-2016-01216
Dear Mr. Good:

On 8 March 2016, the office of the Information and Privacy Coordinator received your
3 March 2016 Freedom of Information Act (FOIA) request, submitted on behalf of the American Civil
Liberties Union Foundation, for “records pertaining to the use of prepublication review processes
in Intelligence Community agencies.” Specifically, you are requesting “the release of records that
are or contain the following:

1. policies, standards, and guidance related to prepublication review;

2. final legal analyses of past, present, or proposed prepublication-review
requirements;

3. final decisions of officials conducting prepublication reviews;

correspondence with former agency employees (or their representatives) who have

submitted materials for prepublication review since January 1, 2009;

5S. statistics relating to prepublication review, including but not limited to information

documenting the total numbers of individuals who have submitted works for review,

the total number of submissions approved without change, the total number of

submissions returned with proposed redactions or other modifications, the total

number of pending submissions, and the duration of prepublication review

processes.

titles, subject matters, and dates of works submitted for prepublication review; and

information about enforcement proceedings instituted or contemplated on the basis

of violations of prepublication-review requirements, including breach-of-contract

actions, agency administrative proceedings, and civil or criminal litigation.”

=

aS

We have assigned your request the reference number above. Please use this number when
corresponding so that we can identify it easily.

You have requested expedited processing. We handle all requests in the order we receive
them; that is, “first-in, first-out.” We make exceptions to this rule only when a requester established a
compelling need in accordance with the FOIA, 5 U.S.C. § 552, as amended. Your request does not
demonstrate a “compelling need” and, therefore, we deny your request for expedited processing. You
may appeal this decision, in my care, within 45 days from the date of this letter. Should you choose to
appeal the denial of your request for expedited processing, you are encouraged to provide an
explanation supporting your appeal.
Case 1:16-cv-01256-EGS Document 52-2 Filed 09/12/19 Page 32 of 65

Our officers will review your request and will advise you should they encounter any problems
or if they cannot begin the search without additional information. Unless you object, we will limit our
search to CIA-originated records up to and including the date the Agency starts its search.

Sincerely,

Mhack Jonagre—

Michael Lavergne
Information and Privacy Coordinator
Case 1:16-cv-01256-EGS Document 52-2 Filed 09/12/19 Page 33 of 65

Exhibit C
C06551746 Case 1:1

LEGAL DEPARTMENT

AMERICAN CIVIL LIBERTIES
UNION FOUNDATION

LEGAL DEPARTMENT
BATICNA! OFFICE

125 BROAG STREET. 18TH F
NEWYORK, NY 1¢004 2400
TfA12 S49 PHO

PAE12. 549 265°
WWWACLULORG

OFFICERS AND DIRECTORS
SUSAN NL HERMAN
PRESIDER:

ANTHONY C. RAWERD
EXECUTIVE MRECTOR

RICHARE ZAUKS
TREASUALK

6-cv-01256-EGS Document 52-2 Filed 09/12/19 Page 34 of 65

SACLU

AMERICAN CIVIL LIBERTIES UNION

  

FOUNDATION

April 8, 2016

Information and Privacy Coordinator
Central Intelligence Agency
Washington, D.C. 20505

Via UPS

Re: FREEDOM OF INFORMATION ACT APPEAL /
FOIA CASE NO. F-2016-01216

To Whom It May Concern:

The American Civil Liberties Union and the American Civil
Liberties Union Foundation (together, the “ACLU”) write to appeal the
Central Intelligence Agency (“CIA”) interim response to Freedom of
Information Act (“FOIA”) Request No. F-2016-01216 (the “Request,”
attached as “Exhibit A”). The Request seeks records pertaining to the use of
prepublication review processes.

In a letter dated March 11, 2016 (the “Interim Response,” attached as
“Exhibit B”), the CIA denied the ACLU’s request for expedited processing.
The ACLU hereby appeals from this decision.!

Ed * *

As explained in detail in the Request, there is a “compelling need”
for the requested records, as defined in the statute and regulations, because
the records are urgently needed by an organization primarily engaged in
disseminating information in order to inform the public about actual or
alleged government activity. 5 U.S.C. § 552(a)(6(EXv); 32 C.F.R.

§ 1900.34(c)(2). Expedited processing is therefore warranted.*

 

' The CIA has not responded to the ACLU’s requests for a waiver of all
fees pursvant to 5 U.S.C. § 552(a)(4)(A)(iii) and a waiver of search fees pursuant to
5 U.S.C. § 552(a)(4)(A) GDA). The ACLU reserves the right to appeal any adverse
determination on its fee waiver requests at such time as the agency expressly
addresses these requests. To the extent the CLA’s failure to address the ACLU’s fee
waiver requests in its interim response constitutes a denial of those requests, the
ACLU appeals from any such denials. For the reasons explained in the Request, a
fee waiver is warranted in this case. See Request at 10-13.

* As of April 8, 2016, at least one agency—the National Geospatial-
Intelligence Agency——has granted expedited processing of an identical FOIA
request.

APR 13 2018

 

 
C06551746 Case 1:16-cv-01256-EGS Document 52-2 Filed 09/12/19 Page 35 of 65

AMERICAN CIVIL LIBERTIES
UNION FOUNDATION

The ACLU is “primarily engaged in disseminating information”
because it “gathers information of potential interest to a segment of the
public, uses its editorial skills to turn the raw material into a distinct work,
and distributes that work to an audience.” ACLU v. DOJ, 321 F. Supp. 2d
24, 29 n.5 (D.D.C. 2004); see also Leadership Conference on Civil Rights vy.
Gonzales, 404 F. Supp. 2d 246, 260 (D.D.C. 2005) (finding an organization
that, like the ACLU, “disseminates information regarding civil rights and
voting rights to educate the public, promote(s} effective civil rights laws,
and ensure[s] their enforcement” was “primarily engaged in disseminating
information”); Request at 6~10 (explaining in detail the ACLU’s extensive
information-dissemination activities, which include publishing information
obtained through FOIA requests).

There is, moreover, an urgent need for the information sought
through the Request. The requested records pertain to the CIA’s
prepublication review process, which appears to affect not just the thousands
of government employees who must submit publications for review each
year, but also the countless Americans who seek to read these publications
and thereby learn about the operations of their government. Due to its
increasing burdens on the speech tights of current and former government
employees and their audiences, prepublication review has been the subject
of recent widespread public controversy and media attention. See, e.g., Jack
Goldsmith & Oona Hathaway, The Government’s Prepublication Review
Process Is Broken, Wash, Post, Dec. 25, 2015, http://wapo.st/I YT ggl je
Little, however, is publicly known about how the prepublication review
process actually works. See Jack Goldsmith, ACLU Takes First Step

 

? For example, records provided in partial response to an identical FOLA
request directed to the Office of the Director of National Intelligence (“ODNI”)
indicate that in Fiscal Year 201 5, approximately 2,700 works were submitted to
ODNI for prepublication review by approximately 900 individuals, See ODNI,
Prepub Stats for FY 2015 (attached as “Exhibit Cc”).

* See also Steven Aftergood, Fixing Pre-Publication Review: What Should
Be Done?, Just Security, Jan. 15, 2016, https://www justsecurity.org/28827/fixing-
pre-publication-review-done; Oona Hathaway & Jack Goldsmith, The Scope of the
Prepublication Review Problem, and What to Do About it, Lawfare, Dec. 30, 2015,
https://www justsecurity.org/285 85/scope-prepublication-review-problem/: Oona
Hathaway & Jack Goldsmith, Path Dependence and the Prepublication Review
Process, Just Security, Dec. 28, 2015, https://www justsecurity.org/28552/path-
dependence-prepublication-review-process/: Oona Hathaway & Jack Goldsmith,
More Problems with Prepublication Review, Just Security, Dec. 28, 2015,
https://wwwj ustsecurity.org/28548/problems-prepublication-review; Kevin Casey,
Note, Til? Death Do Us Part: Prepublication Review in the lntelligence
Community, 115 Colum. L. Rev. 417 (2015); Michael V. Hayden, Playing to the
Edge: American Intelligence in the Age of Terror 426 (2016).

2

 

 
CQ06551746 Case 1:16-cv-01256-EGS Document 52-2 Filed 09/12/19 Page 36 of 65

AMERICAN CIVIL LIBERTIES
UNION FOUNDATION

Towards Prepublication Review Reform, Lawfare, Mar. 11, 2016,

https /www.lawfareblog.com/aclu-takes-first-step-towards-prepublication-
review-reform. Delaying a response to the Request will therefore deprive the
American public of an urgent and compelling interest in understanding the
operations and activities of the government.

¥ * %

For the reasons explained above, as well as those set forth in the
Request, the CIA’s decision to deny the ACLU’s request for expedited
processing was in error. The CIA should grant expedited processing and
promptly process the Request.

Thank you for your attention to this matter. Please furnish all further
correspondence to:

Benjamin Good

American Civil Liberties Union
125 Broad Street—1 8th Floor
New York, NY 10004

T: 212.549.2500

F: 212.549.2654

| affirm that the information provided supporting the request for
expedited processing is true and correct to the best of my knowledge and
belief.

Sincerely,

a Good

American Civil Liberties Union
125 Broad Street—1 8th Floor
New York, NY 10004

T: 212.549.2500

F: 212.549.2654
bgood@aclu.org

 
C06551746 Case 1:16-cv-01256-EGS Document 52-2 Filed 09/12/19 Page 37 of 65

Exhibit A

 

 
AMERICAN CIVIL LIBERTIES
UNION FOUNDATION
NATIONAL OFFICE

125 BROAD STREET, 18TH FL.

NEW YORK, NY 16004. 2400
T/212.549,2500
WWW. ACLU.CAG

OFFICERS AND DIRECTORS
SUSAN N. HERMAN
PRESIDENT

ANTHONY C. ROMERG
EXECUTIVE BIRECTOR

ROBERT & REMAR
TREASURER

C06551746 Case 1:16-cv-01256-EGS Document 52-2 Filed 09/12/19 Page 38 of 65

LEGAL DEPARTMENT | Vi Po ayrarg

AMERICAN CiVIL LIBERTIES UNION

  

FOUNQATION

March 3, 2016

Headquarters Air Force / AAII (FOIA)

1000 Air Force Pentagon

Washington, D.C. 20330-1000

Fax: 571-256-3109

Email: usaf-pentagon.saf-aa-mbx.haf-foia-workflow@mail.mil

Department of the Army

Freedom of Information Act Office Suite 144

7701 Telegraph Road, Room 150

Alexandria, VA 22315-3905

Fax: 703-428-6522

Email: usarmy.belvoir.hqda-oaa-aha.mbx.rmda-foia@mail mil

Commandant (CG-611)

Attn: FOIA Officer

U.S. Coast Guard Stop 7710

2703 Martin Luther King, Jr. Ave., SE
Washington, D.C. 20593-7710

Email: EFOIA@uscg.mil

Defense Intelligence Agency
Attn: DAN-1A (FOIA)

200 MacDill Blvd.
Washington, D.C. 20340-5100
Fax: 301-394-5356

Email: foia@dodiis.mil

Department of Energy

FOIA Requester Service Center
1000 Independence Ave., SW
Mail Stop MA-90

Washington, D.C. 20585

Fax: 202-586-0575

Email: F OIA-Central@hq.doe.gov

Department of Homeland Security

Office of Intelligence & Analysis

FOIA Officer / Requester Service Center Contact
Washington, D.C, 20528

Fax: 202-612-1936

Email: I& AFOIA @hg.dhs.gov

 

 
C06551746 Case 1:16-cv-01256-EGS Document 52-2 Filed 09/12/19 Page 39 of 65

AMERICAN CIVIL LIBERTIES
UNION FOUNDATION

FOIA Request

Department of the Treasury
Washington, D.C. 20220
Fax: 202-622-3895

Chief, Freedom of Information / Privacy Act Unit, FOI / Records Management
Section

Drug Enforcement Administration

8701 Morrissette Drive

Springfield, VA 22152

Fax: 202-307-8556

Email: dea.foia@usdoj.gov

Head, FOLIA/PA

Headquarters U.S. Marine Corps (ARSF), FOIA/PA Section (ARSF)
3000 Marine Corps Pentagon

Washington, D.C. 20350-3000

Fax: 703-614-6287

Email: hqmefoia@usmc.mil

FOIA Contact

Mail Stop S01-EGM
7500 GEOINT Drive
Springfield, VA 22150
Fax: 571-557-3130
Email: foianga@nga.mil

FOIA Contact

Attn: OCIO / Information Review and Release Group
14675 Lee Road

Chantilly, VA 20151-1715

Fax: 703-227-9198

FOIA Contact, Chief of Naval Operations
DNS-36

2000 Navy Pentagon

Washington, D.C. 20350-2000

Fax: 202-685-6580

Federal Bureau of Investigation

FOI/PA Request

Record / Information Dissemination Section
170 Marcel Drive

Winchester, VA 22602-4843

Fax: 540-868-4391

 
CO6551746 Case 1:16-cv-01256-EGS Document 52-2 Filed 09/12/19 Page 40 of 65

Email: foiparequest@ic.fbi.gov

Information and Privacy Coordinator
Central Intelligence Agency
Washington, D.C. 20505

Fax: 703-613-3007

Office of Freedom of Information
Department of Defense

1155 Defense Pentagon, Room 2C757
Washington, D.C. 20301-1155

Fax: 571-372-0500

National Security Agency
FOIA/PA Office (DJ4)
AMERICAN CIVIL LIBERTIES 9800 Savage Road, Suite 6248
UNION FOUNDATION Ft. George G. Meade, MD 20755-6248

Fax: 443-479-3612

Director, Information Management Division
Office of the Director of National Intelligence
Washington, D.C. 20511

Fax: 703-874-8910

Email: dni-foia@dni.gov

Office of Information Programs and Services
A/GIS/IPS/RL

U.S. Department of State

Washington, D. C. 20522-8100

Fax: 202-261-8579

FOIA/PA Mail Referral Unit

Justice Management Division
Department of Justice

Room 115

LOC Building

Washington, DC 20530-0001

Fax: 202-261-8579

 

 
CO6S51746 Case 1:16-cv-01256-EGS Document 52-2 Filed 09/12/19 Page 41 of 65

AMERICAN CIVIL LIBERTIES
UNION FOUNDATION

Re: Request Under Freedom of Information Act
(Expedited Processing Requested)

To whom it may concern:

The American Civil Liberties Union and the American Civil Liberties
Union Foundation (together, the “ACLU”! submit this Freedom of Information
Act (“FOIA”) request (the “Request”) for records pertaining to the use of
prepublication review processes in Intelligence Community agencies.

i, Background

For many decades, the government has required a vast number of its
employees to submit any works—written and oral, fiction and non-fiction—that
discuss their government service for security review before public release.” In
recent years, the government’s “prepublication review” processes have grown
increasingly far-reaching and burdensome, resulting in escalating public and
congressional concern about their legality and fairness.* The details of these
processes are not governed by any uniform executive-branch policy. Instead,
they are determined by individual agencies’ regulations, which have varying
standards and requirements.

 

'The American Civil Liberties Union F. oundation is a 501(c)(3) organization that provides
legal representation free of charge to individuals and organizations in civil rights and civil
liberties cases, educates the public about the civil rights and civil liberties implications of
pending and proposed state and federal legislation, provides analyses of pending and proposed
legislation, directly lobbies legislators, and mobilizes its members to lobby their legislators. The
American Civil Liberties Union is a separate non-profit, 501(c}(4) membership organization that
educates the public about the civil liberties implications of pending and proposed state and
federal legislation, provides analysis of pending and proposed legislation, directly lobbies
legislators, and mobilizes jts members to lobby their legislators.

See Jack Goldsmith & Oona Hathaway, tke Government's Prepublication Review Process
is Broken, Wash. Post, Dec. 25, 2015, http://wapo.st 1 YT gg 1j; Jack Goldsmith & Oona
Hathaway, The Scope of the Prepublication Review Problem, and What to Do About It, Lawfare,
Dec. 30, 2015, htips://www.lawfareblo g.com/scape-prepublication-review-problem-and-what-
do-about-it; Oona Hathaway & Jack Goldsmith, Path Dependence and the Prepublication
Review Process, Just Security, Dec. 28, 201 5, https://www, Justsecurity.org/28 552/path-
dependence-prepublication-review-process; Oona Hathaway & Jack Goldsmith, More Problems
with Prepublication Review, Just Security, Dec. 28, 2015,
https://www justsecurity.org/28548/problems-prepublication-review/; Kevin Casey, Note, Till
Death Do Us Part: Prepublication Review in the Intelligence Community, 115 Colum. L. Rev.
417 (2015).

* See, e.g., Michael V. Hayden, Playing to the Edge: American Intelligence in the Age of
Terror 426 (2016) (“Since all of my writing has to be cleared for classification, I dutifully
submitted the piece and was told that no articles about drones would be cleared regardless of the
content, T actually think that’s a misuse of the review process, but beyond that, it’s just plain
stupid.”); see also id. at xii, 121-22,

 

 
C06551746 Case 1:16-cv-01256-EGS Document 52-2 Filed 09/12/19 Page 42 of 65

AMERICAN CIVIL LIBERTIES
UNION FOUNDATION

There is very little publicly available information regarding these
policies, or the bodies within agencies that administer them 4 What little
information is public, however, makes clear that prepublication-review criteria
are frequently overbroad, and that the process is both riddled with delays and
susceptible to abuse by the officials overseeing it. These known features of the
process raise serious questions about whether prepublication review, as currently
constituted, violates authors’ First Amendment nghts to speak and the public’s
First Amendment right to receive important information about the government.°

In an effort to supplement the public record with information about
agencies’ prepublication review policies and practices, and to identify their
potential impacts on free-speech rights and government transparency and
accountability, the ACLU seeks such information through this FOIA request.

Il. Requested Records

The ACLU seeks the release of records that are or contain the following:
(1) policies, standards, and guidance related to prepublication review;

(2) final legal analyses of past, present, or proposed prepublication-review
requirements: ,

(3) final decisions of officials conducting prepublication reviews;

(4) correspondence with former agency employees (or their representatives)
who have submitted materials for prepublication review since January 1,
2009;

(5) statistics relating to prepublication review, including but not limited to
information documenting the total numbers of individuals who have
submitted works for review, the total number of works submitted for
review, the total number of submissions approved without change, the
total number of submissions returned with proposed redactions or other

 

* The authorities within agencies that administer prepublication review standards appear to
have varying names. For example, the Central Intelligence Agency refers to a “Publications
Review Board”; the Federal Bereau of Investigation refers to a “Prepublication Review Office”;
and the National Security Agency refers to a “Prepublication Review Authority.” See FBI,
Prepublication Review Policy Guide (June 4, 2015), hetp://1 .usa.gov/1 LBt63I; NSA, Policy 1-30
] 5¢h) (Oct. 28, 2014), hitp:// Lusa.gov/1 LBtOfL: John Hollister Hedley, Reviewing the Work af
CIA Authors: Secrets, Free Speech, and Fig Leaves, CIA. gov (May 8, 2007),
http://1 usa.gov/ILBteAg.

’ See, e.g., Steven Aftergood, Fixing Pre-Publication Review: What Should Be Done?, Just
Security, Jan 15, 2016, hitps://www justsecurity org/28827/fixing-pre-publication-review-done
(suggesting that the process “has become dysfunctional, overstepping legitimate national
security boundaries and infringing on freedom of speech as well as the public’s right to know”).

 

 
C06551746 Case 1:16-cv-01256-EGS Document 52-2 Filed 09/12/19 Page 43 of 65

AMERICAN CIVIL LIBERTIES
UNION FOUNDATION

modifications, the total number of pending submissions, and the duration
of prepublication review processes.

(6) titles, subject matters, and dates of works submitted for prepublication
review; and

(7) information about enforcement proceedings instituted or contemplated
on the basis of violations of prepublication-review requirements,
including breach-of-contract actions, agency administrative proceedings,
and civil or criminal litigation.

With respect to the form of production, see 5 U.S.C. § 552(a)(3)(B), the
ACLU requests that responsive electronic records be provided electronically in
their native file format, if possible. Alternatively, the ACLU requests that the
records be provided electronically in a text-searchable, static-image format
(PDF), in the best image quality in the agercy’s possession, and that the records
be provided in separate, Bates-stamped files.

IIL. Application for Expedited Processing

The ACLU requests expedited processing pursuant to 5 U.S.C.
§ 552(a)(6)(E).° There is a “compelling need” for these records, as defined in the
statute, because the information requested is “urgent[ly]” needed by an
organization primarily engaged in disseminating information “to inform the
public about actual or alleged Federal Government activity.” 5
U.S.C. § 552(a)(6)(E}(v)(ID).

A, The ACLU is an organization Primarily engaged in disseminating
information in order to inform the public about actual or alleged
government activity.

The ACLU is “primarily engaged in disseminating information” within
the meaning of the statute. 5 U.S.C. § 552(a)(6)(E)(v)(ID. Obtaining information
about government activity, analyzing that information, and widely publishing
and disseminating that information to the press and public are critical and
substantial components of the ACLU’s work and are among its primary
activities. See ACLU v. DOJ, 321 F, Supp. 2d 24, 29 n.5 (D.D.C. 2004) (finding
non-profit public interest group that “gathers information of potential interest to
a segment of the public, uses its editorial skills to turn the raw material into a
distinct work, and distributes that work to an audience” to be “primarily engaged
in disseminating information”).’

 

* See also 6 CFR. § 5.5(d); 10 CPR. § 1004.5(d)(6); 22 CFR. § 171.12(b); 28 CER.
§ 16.5(e); 31 CER. § 1.5(€); 32 CFR. §§ 1700.12, 1900.34(c).

"Courts have found that the ACLU as well as other organizations with similar missions that
engage in information-dissemination activities similar to the ACLU are “primarily engaged in

 

 
C06551746 Case 1:16-cv-01256-EGS Document 52-2 Filed 09/12/19 Page 44 of 65

AMERICAN CIVIL LIBERTIES
UNION FOUNDATION

The ACLU regularly publishes a newsletter that reports on and analyzes
civil liberties-related current events. The newsletter is disseminated to
approximately 450,000 people. The ACLU also publishes a bi-weekly electronic
newsletter, which is distributed to subscribers (both ACLU members and non-
members) by email. The electronic newsletter is disseminated to approximately
300,000 people. Both of these newsletters often include descriptions and
analysis of information obtained through FOIA requests.

The ACLU also regularly issues press releases to call attention to
documents obtained through FOIA requests, as well as other breaking news,®
and ACLU attorneys are interviewed frequently for news stories about
documents released through ACLU FOIA requests.”

 

disseminating information.” See, e.g., Leadership Conference on Civil Rights v. Gonzales, 404
F, Supp. 2d 246, 260 (D.D.C. 2005}; ACLU, 321 F. Supp. 2d at 29 n.5: Elec. Privacy Info. Ctr. v.
DOD, 241 F. Supp. 24 5,11 (D.D.C. 2003).

8 See, e.g., Press Release, American Civil Liberties Union, U.S. Releases Targeted Killing
Memo in Response to Long-Running ACLU Lawsuit (June 23, 2014),
hitps://www-aclu.org/national-security/us-releases-targeted-killing-memo-response-long-
running-aclu-lawsuit; Press Release, American Civil Liberties Union, Justice Department White
Paper Details Rationale for Targeted Killing of Americans (Feb. 4, 20 13),
https://www.aclu.org/national-security/justice-department-white-paper-details-rationale-
targeted-killing-americans: Press Release, American Civil Liberties Union, Documents Show
FBI Monitored Bay Area Occupy Movement (Sept. 14, 2012),
hitps:/Avww.aclu. org/news/documents-show-fbi-monitored-bay-area-occupy-movement-
insidebayareacom; Press Release, American Civil Liberties Union, FOLA Documents Show FBI
Using “Mosque Outreach” for Intelligence Gathering (Mar. 27, 2012),
http://www.aclu.org/national-security/foia-documents-show-fhi-using-mosque-outreach-
intelligence-gathering; Press Release, American Civil Liberties Union, FOIA Documents Show
FBI Illegally Collecting Intelligence Under Guise of “Community Outreach” (Dec. 1, 201 1),
https://www.aclu.org/news/ foia-documents-show-fbi-illegally-coll ecting-intelligence-under-
guise-community-outreach; Press Release, American Civil Liberties Union, FOIA Documents
from FBI Show Unconstitutional Racial Profiling (Oct. 20, 2011), http:/Awww, aclu.org/national-
security/foia-documents-fbi-show-unconstitutional-racial-profiling: Press Release, American
Civil Liberties Union, Documents Obtained by ACLU Show Sexual Abuse of Immigration
Detainees is Widespread National Problem (Oct. 19, 2011), http://www.aclu.org/immigrants-
rights-prisoners-rights-prisoners-rights/documents-obtained-aclu-show-sexual-abuse; Press
Release, American Civil Liberties Union, ACLU Lawsuit Seeks Information from FBI on
Nationwide System for Collecting “Suspicious Activity” Information (Aug. 25, 2011),
hutps://www.aclu.org/national-security/aclu-lawsuit-seeks-information-fbi-nationwide-system-
collecting-suspicious; Press Release, American Civil Liberties Union, New Evidence of Abuse
at Bagram Underscores Need for Full Disclosure About Prison, Says ACLU (June 24, 2009),
http://www.aclu.org/ national-security/new-evidence-abuse-bagram-underscores-need-full-
disclosure-about-prison-says-aclu.

” See, e. g., Brad Knickerbocker, ACLU: FBI Guilty of “Industrial Scale” Racial Profiling,
The Christian Science Monitor, Oct. 21, 2011, http:/Awww.csmonitor.com/US A/Justice/
2011/102V/ACLU-F Bl-guilty-of-industrial-scale-racial-profiling; Joshua E.S. Phillips, Inside the
Detainee Abuse Task Force, The Nation, May 13, 2011, http://www.thenation.com/
article/inside-detainee-abuse-task-force/ (quoting ACLU staff attorney Alexander Abdo); Scott
Shane & Benjamin Weiser, Dossier Shows Push Jor More Attacks After 9/11, N.Y. Times, Apr.

7

 

 
CO6551746 Case 1:16-cv-01256-EGS Document 52-2 Filed 09/12/19 Page 45 of 65

AMERICAN CIVIL LIBERTIES
UNION FOUNDATION

Similarly, the ACLU publishes reports about government conduct and
civil liberties issues based on its analysis of information derived from various
sources, including information obtained from the government through FOIA
requests. This material is broadly circulated to the public and widely available to
everyone for no cost or, sometimes, for a small fee. Since 2011 alone, ACLU
national projects have published and disseminated dozens of reports, many of
which include a description and analysis of government documents obtained
through FOIA requests.'° The ACLU also regularly publishes books, “know
your rights” materials, fact sheets, and educational brochures and pamphlets
designed to educate the public about civil liberties issues and government
policies that implicate civil rights and liberties.

The ACLU publishes a widely-read blog where original editorial content
reporting on and analyzing civil rights and civil liberties news is posted daily.
See http://www.aclu.org/blog. The ACLU creates and disseminates original
editorial and educational content on civil rights and civil liberties news through
multi-media projects, including videos, podcasts, and interactive features. See
http://www.aclu.org/multimedia. The ACLU also publishes, analyzes, and
disseminates information through its heavily visited website, www.aclu.org. The
website addresses civil rights and civil liberties issues in depth, provides features
on civil rights and civil liberties issues in the news, and contains many

 

25, 2011, http-//nytims/ty47ZA (quoting ACLU project director Hina Shamsi); Eric Lichtblau,
Court Revives Lawsuit Over Government Surveillance, N.Y. Times, Mar. 21, 201 l,
http://nyti.ms/tgFpkd (quoting ACLU deputy legal director Jameel Jaffer).

" See, e. g., ACLU, FBI Releases Details of ‘Zero-Day’ Exploit Decisionmaking Process
(June 26, 2015), https://www.aclu.org/blog/free-future/fbi-releases-details-zero-day-exploit-
decisionmaking-process; ACLU, ACLU Eye on the FBI: Documents Reveal Lack of Privacy
Safeguards and Guidance in Government's “Suspicious Activity Report” Systems (Oct. 29,
2013), https://www. aclu.org/aclu-eye-foi-documents-reveal-lack-privacy-safeguards-and-
guidance-governments-suspicious-activity-0; ACLU, Unleashed and Unaccountable: The FBI’s
Unchecked Abuse of Authority (Sept. 2013), https://www.aclu.org/unleashed-and-
unaccountable-fbis-unchecked-abuse-authority; Yale Law School and ACLU, Victims of
Complacency; The Ongoing Trafficking and Abuse of Third Country Nationals by U.S.
Government Contractors (June 2012), https://www.aclu.org/sites/default/files/field_document/
hrp_traffickingreport_web_0.pdf; Human Rights Watch and ACLU, Deportation by Default:
Mental Disability, Unfair Hearings, and Indefinite Detention in the US Immigration System
(July 2010), https:/Avww. aclu.org/files/assets/ usdeportation07 10_O.pdf; ACLU, Reclaiming
Patriotism: A Call to Reconsider the Patriot Act (March 2009), https:/Avww.aclu.org/files/pdfs/
safefree/patriot_report_20090310.pdf; ACLU, The Excluded: Ideological Exclusion and the War
on Ideas (Oct, 2007), https://www. aclu.org/sites/default/files/field_document/
the_excluded_report.pdf: ACLU, History Repeated: The Dangers of Domestic Spying by
Federal Law Enforcement (May 2007), https://www.aclu.org/sites/default/files/
field_document/asset_upload_file893_ 29902 pdf ACLU, No Real Threat: The Pentagon’s
Secret Database on Peaceful Protest (Jan. 2007), https://www.aclu.org/report/no-real-threat-
pentagons-secret-database-peaceful-protest; ACLU, Unpatriotic Acts: The FBI’s Power to Rifle
Through Your Records and Personal Belongings Without Telling You (July 2003),
http:/www.aclu.org/FilesPDF s/spies_report.pdf.

 

 
C06551746 Case 1:16-cv-01256-EGS Document 52-2 Filed 09/12/19 Page 46 of 65

AMERICAN CIVIL LIBERTIES
UNION FOUNDATION

thousands of documents relating to the issues on which the ACLU is focused.
The ACLU’s website also serves as a clearinghouse for news about ACLU
cases, as well as analysis about case developments, and an archive of case-
related documents. Through these pages, and with respect to each specific civil
liberties issue, the ACLU provides the public with educational material, recent
news, analyses of relevant Congressional or executive branch action,
government documents obtained through FOIA, and further in-depth analytic
and educational multi-media features.

The ACLU website includes many features on information obtained
through the FOIA," For example, the ACLU’s “Predator Drones FOIA”
webpage, https://www.aclu.org/national-security/predator-drones-foia, contains
commentary about the ACLU’s FOIA request, press releases, analysis of the
FOIA documents, numerous blog posts on the issue, documents related to
litigation over the FOIA request, frequently asked questions about targeted
killing, and links to the documents themselves. Similarly, the ACLU maintains
an online “Torture Database,” a compilation of over 100,000 pages of FOIA
documents that allows researchers and the public to conduct sophisticated
searches of FOIA documents relating to government policies on rendition,
detention, and interrogation.

The ACLU has also published a number of charts and explanatory
materials that collect, summarize, and analyze information it has obtained
through FOIA. For example, through compilation and analysis of information
gathered from various sources—including information obtained trom the
government through FOIA—the ACLU created an original chart that provides
the public and news media with a comprehensive summary of index of Bush-era
Office of Legal Counsel memos relating to interrogation, detention, rendition,
and surveillance. 7 Similarly, the ACLU produced a summary of documents
released in response to a FOIA request related to the FISA Amendments Act'*: a
chart of original statistics about the Defense Department’s use of National

 

"' See, 22., hitps://wnww.aclu.org/blog/free-future/fbi-releases-details-zero-day-exploit-
decisionmaking-process: https://www.aclu.org/blog/free-future/fbi-documents-reveal-new-
information-baltimore-surveillance-flights: http://www, aclu. org/national-security/predator-
drone-foia; http://www.aclu org/national-security/anwar-al-awlaki-foia-request:
https.//www.aclu.org/cases/aclu-v-department-defense: http://www.aclu.org/mappingthetbi;
https://www.aclu.org/cases/bagram-foia; https://www.aclu.org/national-security/csrt-foia;
hitp:/www.aclu.org/safefree/nsaspying/30022res20060207. html; https://www.aclu. org/patriot-
foia; http://www.aclu.org/spyfiles: http://www.ach org/: safefree/nationalsecurityletters/32140res
20071011 .html; hitps://www-aclu, org/national-security/ideological-exclusion.

” http://www.torturedatabase.org, See alyo https://www.aclu.org/national-security/aclu-v-
department-defense.

8 ttps://www.aclu.org/sites/default/files/pdfs/safefree/olomemos_2009_0305.pdf.

i“ https://www.aclu.org/files/pdfs/natsec/faafoia?0101 129/20101129Summary. pdf.

 

 
C06951746 Case 1:16-cv-01256-EGS Document 52-2 Filed 09/12/19 Page 47 of 65

AMERICAN CIVIL LIBERTIES
UNION FOUNDATION

Security Letters based on its own analysis of records obtained through FOIA;
and an analysis of documents obtained through FOIA about FBI surveillance
flights over Baltimore. !°

The ACLU plans to analyze, publish, and disseminate to the public the
information gathered through this Request. The records requested are not sought
for commercial use and the requesters plan to disseminate the information
disclosed as a result of this Request to the public at no cost.

B. The records sought are urgently needed to inform the public about
actual or alleged government activity.

These records are urgently needed to inform the public about actual or
alleged government activity. See 5 U.S.C. § 552(a)(6)(E)(v)(ID."” Specifically,
the requested records relate to government agencies’ prepublication review
processes. As discussed in Part I, supra, the lawfulness and effectiveness of
government agencies’ prepublication review processes—and the related problem
of overclassification of government information!*—are the subject of
widespread public controversy and media attention.'® The records sought relate
to a matter of widespread and exceptional media interest in which there exist
possible questions about the government’s integrity which affect public
confidence,””

Given the foregoing, the ACLU has satisfied the requirements for
expedited processing of this Request.

IV. Application for Waiver or Limitation of Fees
The ACLU requests a waiver of document search, review, and

duplication fees on the grounds that disclosure of the requested records is in the
public interest and because disclosure is “hkely to contribute Significantly to

 

8 htips://www.achu.org/sites/default/files/field_document/nsl_stats.pdf.

6 https:// www.aclu.org/blog/free-future/fbi-documents-reveal-new-information-baltimore-
surveillance-flights,

" See also 6 CFR. § 5.5(d)(ii); 10. CER. § 1004.5(d)(6): 22 CER. § 171.12(b)(2); 28
CER. § 16.5(e\(ii); 31 CER. § 1.5(e)(QM(ii); 32 CER. §§ 1700.12(c)(2), 1900,34(c)(2).

8 See, e.g., Steven Lee Myers & Matt Apuzzo, 4s Presidential Campaign Unfolds, So Do
Enquiries Into Clinton's Emails, N.Y. Times, Mar. 2, 2016, http://nyti.ms/1L-Bvur2; Abbe David
Lowell, The Broken System of Classifving Government Documents, N.Y, Times, Feb, 29, 2016,
http://nyti.ms/1LBvnMc.

" See supra notes 2, 3, and 5, and accompanying text.

© See id.

10

 

 
C06551746 Case 1:16-cv-01256-EGS Document 52-2 Filed 09/12/19 Page 48 of 65

AMERICAN CIVIL LIBERTIES
UNLON FOUNDATION

public understanding of the operations or activities of the government and is not
primarily in the commercial interest of the requester.” 5 U.S.C.
§ 552(a)(4)(A)(iii) 7!

As discussed above, news accounts underscore the substantial public
interest in the records sought through this Request. Given the ongoing and
widespread media attention to this issue, the records sought will significantly
contribute to public understanding of an issue of profound public importance.
Because little specific information about the government’s prepublication-
review process is publicly available, the records sought are certain to contribute
significantly to the public’s understanding of the law, policies, and process
being applied by government agencies in their reviews of authors’ works.

The ACLU is not filing this Request to further its commercial interest.
As described above, any information disclosed by the ACLU as a result of this
FOIA Request will be available to the public at no cost, Thus, a fee waiver
would fulfill Congress’s legislative intent in amending FOIA, See Judicial
Watch, Inc. v. Rossotti, 326 F.3d 1309, 1312 (D.C. Cir. 2003) (“Congress
amended FOIA to ensure that it be liberally construed in favor of waivers for
noncommercial requesters.” (quotation marks omitted)).

The ACLU also requests a waiver of search fees on the grounds that the
ACLU qualifies as a “representative|] of the news media” and the records are
not sought for commercial use. 5 U.S.C. § 552(a)(4)(A) (Gi). The ACLU
meets the statutory and regulatory definitions of a “representative of the news
media” because it is an “entity that gathers information of potential interest to a
segment of the public, uses its editorial skills to turn the raw materials into a
distinct work, and distributes that work to an audience.” 5 U.S.C.
§ 552(a)(4)(A)Gi)”; see also Nat'l Sec. Archive v. DOD, 880 F.2d 138 1, 1387
(D.C. Cir. 1989) (finding that an organization that gathers information, exercises
editorial discretion in selecting and organizing documents, “devises indices and
finding aids,” and “distributes the resulting work to the public” is a
“representative of the news media” for purposes of the FOIA); Serv. Women’s
Action Network v. DOD, 888 F. Supp. 2d 282 (D. Conn. 2012) (requesters,
including ACLU, were representatives of the news media and thus qualified for
fee waivers for FOLA requests to the Department of Defense and Department of
Veterans Affairs); ACLU of Wash. v. DOJ, No. C09-0642RSL, 2011 WL
887731, at *10 (W.D. Wash. Mar. 10, 201 !) (finding that the ACLU of
Washington is an entity that “gathers information of potential interest to a
segment of the public, uses its editorial skills to tum the raw materials into a

 

" See also 6 CFR. § 5.11(k); 10 CFR. § 1004.9(a)(8); 22 CER. § 171.17; 28 CER.
§ 16.10(k); 31 C.F.R. § 1.7(b)-(d); 32 CFR. §§ 1700.6(b), 1900.13(b).

* See also 6 C.P.R. § 5.11(b)(6), (d)(1), (&)(2)(iii), (k)(3)(ii); 10 CLR. § 1004.9(a)(8),

(b)G3); 22 CER, § 171.15(¢); 28 CER. § 16.10(6)(6), ()(A)(), (A): 31 CFR. § 1.7(a)(3); 32
CER. §§ 1700.6(i)(2), 1900.13()¢2).

11

 

 
€06551746 Case 1:16-cv-01256-EGS Document 52-2 Filed 09/12/19 Page 49 of 65

AMERICAN CIVIL LIBERTIES
UNION FOUNDATION

distinct work, and distributes that work to an audience”); ACLU, 321 F. Supp.
2d at 30 n.5 (finding non-profit public interest group to be “primarily engaged in
disseminating information”). The ACLU is therefore a “representative of the
news media” for the same reasons it is “primarily engaged in the dissemination
of information.”

Furthermore, courts have found other organizations whose mission,
function, publishing, and public education activities are similar in kind to the
ACLU’s to be “representatives of the news media” as well. See, @.g., Cause of
Action v. IRS, No. 13-0920, 2015 WL 5120863 (D.C. Cir. Aug. 28, 2015); Elec.
Privacy Info. Ctr,, 241 F. Supp. 2d at 10-15 (finding non-profit public interest
group that disseminated an electronic newsletter and published books was a
“representative of the news media” for purposes of the FOIA); Nat'l Sec.
Archive, 880 F.2d at 1387; Judicial Watch, Inc. v. DOJ, 133 F. Supp. 2d 52, 53-
34 (D.D.C. 2000) (finding Judicial Watch, self-described as a “public interest
law firm,” a news media requester),

On account of these factors, fees associated with responding to FOIA
requests are regularly waived for the ACLU as a “representative of the news
media.”** As was true in those instances, the ACLU meets the requirements for
a fee waiver here.

 

* Courts have found these organizations to be “representatives of the news media” even
though they engage in litigation and lobbying activities beyond their dissemination of
information / public education activities. See, e.g., Elec, Privacy Info. Ctr, 241 F, Supp. 2d 5;
Nat'l Sec. Archive, 880 F.2d at 1387; see also Leadership Conference on Civil Rights, 404 F.
Supp. 2d at 260; Judicial Watch, Inc., 33 F. Supp. 2d at 53-54.

Tn April 2013, the National Security Division of the DOJ granted a fee-waiver request
with respect to a request for documents relating to the FISA Amendments Act. Also in April
2013, the DOI granted a fee-waiver request regarding a FOIA request for documents related to
“national security letters” issued under the Electronic Communications Privacy Act, In August
2013, the FBI granted the fee-waiver request related to the same FOIA request issued to the
DOJ. In June 2011, the DOJ National Security Division granted a fee waiver to the ACLU with
respect to a request for documents relating to the interpretation and implementation of a section
of the PATRIOT Act. In October 2010, the Department of the Navy granted a fee waiver to the
ACLU with respect to a request for documents regarding the deaths of detainees in U.S. custody.
In January 2009, the CIA granted a fee waiver with respect to the same request. In March 2009,
the State Department granted a fee waiver to the ACLU with regard to a FOIA request for
documents relating ta the detention, interrogation, treatment, or prosecution of suspected
terrorists. Likewise, in December 2008, the Department of Justice granted the ACLU a fee
waiver with respect to the same request. In November 2006, the Department of Health and
Human Services granted a fee waiver to the ACLU with regard to a FOIA request submitted in
November of 2006. In May 2005, the U.S. Department of Commerce granted a fee waiver to the
ACLU with respect to its request for information regarding the radio-frequency identification
chips in United States passports. In March 2005, the Department of State granted a fee waiver to
the ACLU on a request regarding the use of immigration laws to exclude prominent non-citizen
scholars and intellectuals ftom the country because of their political views, Statemenis, or
associations, In addition, the Department of Defense did not charge the ACLU fees associated
with FOIA requests submitted by the ACLU in April 2007, June 2006, February 2006, and
October 2003. The DOJ did not charge the ACLU tees associated with FOIA requests submitted

12

 

 
C06551746 Case 1:16-cv-01256-EGS Document 52-2 Filed 09/12/19 Page 50 of 65

% * *

Pursuant to applicable statutes and regulations, the ACLU expects a
determination regarding expedited processing within 10 days. See 5 U.S.C.
§ 552(a)(6)(E)Gi); 6 C-E.R. § 5,5(d)(4) (Department of Homeland Security); 10
C.F.R. § 1004.5(d)(7) (Department of Energy); 22 C.F.R. § 171.12(b) (State
Department); 28 C.F.R. § 16.5(e) (Department of Justice); 31 C.F.R. § 1.5(e(4)
(Treasury Department); 32 C.F.R. §§ 1700.12(b) (Department of Defense); id.
§ 1900.34(c) (Central Intelligence Agency).

If the Request is denied in whole or in part, the ACLU asks that you
justify all deletions by reference to specific exemptions to FOIA. The ACLU
expects the release of all segregable portions of otherwise exempt material. The
ACLU reserves the right to appeal a decision to withhold any information or

AMERICAN CIVIL LIBERTIES deny a waiver of fees.
UNION FOUNDATION

Thank you for your prompt attention to this matter. Please furnish the

applicable records to:

Benjamin Good

American Civil Liberties Union
125 Broad Street—1 8th Floor
New York, NY 10004

T: 212.549.2500

F: 212.549.2654
bgood@aclu.org

 

by the ACLU in November 2007, December 2005 , and December 2004. Finally, three separate
agencies—the Federal Bureau of Investigation, the Office of Intelligence Policy and Review,
and the DOJ Office of Information and Privacy—did not charge the ACLU fees associated with
a FOIA request submitted by the ACLU in August 2002.

13

 

 
COQ6551746 Case 1:16-cv-01256-EGS Document 52-2 Filed 09/12/19 Page 51 of 65

affirm that the information provided supporting the request for
expedited processing is true and correct to the best of my knowledge and belief.
See 5 U.S.C. § 552(a)(6)(E)(vi).

Respectfully,

Benjamjfi Good

American Civil Liberties Union
Foundation

125 Broad Street—1 8th Floor

New York, NY 10004

T: 212.549.2500

F: 212.549.2654

AMERICAN CIVIL LIBERTIES bgood@aclu.org
UNION FOUNDATION

 

14

 
€06551746 Case 1:16-cv-01256-EGS Document 52-2 Filed 09/12/19 Page 52 of 65

Exhibit B

 
C06551746 Case 1:16-cv-01256-EGS Document 52-2 Filed 09/12/19 Page 53 of 65
Central Intelligence Agency

Si: LUGE.

  
 

Washington, D.C. 20505

lt March 2016

Mr, Benjamin Good

American Civil Liberties Union Foundation
125 Broad Street, 18!" Floor

New York, NY 10004

Reference: F-2016-01216
Dear Mr. Good:

On 8 March 2016, the office of the Information and Privacy Coordinator received your
3 March 2016 Freedom of Information Act (FOIA) request, submitted on behalf of the American Civil
Liberties Union Foundation, for “records pertaining to the use of prepublication review processes
in Intelligence Community agencies.” Specifically, you are requesting “the release of records that
are or contain the following:

1. policies, standards, and guidance related to prepublication review;

2. final legal analyses of past, present, or proposed prepublication-review
requirements;

3. final decisions of officials conducting prepublication reviews;

4. correspondence with former agency employees (or their representatives) who have
submitted materials for prepublication review since January 1, 2009;

5. statistics relating to prepublication review, including but not limited to information

documenting the total numbers of individuals who have submitted works for review,

the total number of submissions approved without change, the total number of

submissions returned with proposed redactions or other modifications, the total

number of pending submissions, and the duration of prepublication review

processes,

titles, subject matters, and dates of works submitted for prepublication review; and

information about enforcement proceedings instituted or contemplated on the basis

of violations of prepublication-review requirements, including breach-of-contract

actions, agency administrative proceedings, and civil or criminal litigation.”

i

We have assigned your request the reference number above. Please use this number when
corresponding so that we can identify it easily.

You have requested expedited processing, We handle all requests in the order we receive
them; that is, “first-in, first-out.” We make exceptions to this rule only when a requester established a
compelling need in accordance with the FOIA, 5 U.S.C. § 552, as amended. Your request does not
demonstrate a “compelling need” and, therefore, we deny your request for expedited processing. You
may appeal this decision, in my care, within 45 days from the date of this letter. Should you choose to
appeal the denial of your request for expedited processing. you are encouraged to provide an
explanation supporting your appeal,

 
C06551746 Case 1:16-cv-01256-EGS Document 52-2 Filed 09/12/19 Page 54 of 65

Our officers will review your request and will advise you should they encounter any problems
or if they cannot begin the search without additional information. Unless you object, we will limit our
search to CIA-originated records up to and including the date the Agency starts its search.

Sincerely,

Mind Jorngr a

Michael Lavergne
Information and Privacy Coordinator

 

 
CO06551746 Case 1:16-cv-01256-EGS Document 52-2 Filed 09/12/19 Page 55 of 65

Exhibit C

 
C06551746 Case 1:16-cv-01256-EGS Document 52-2 Filed 09/12/19 Page 56 of 65

 

{210140 10) SABp fT, pue |BIDWYO-UOU 10}; SARp ’g ‘SI sIS@Nbas 10) aN Wns aSeuaAE 3,qndg ed INGO

([payeys uosea, ou] sojsanbay Aq UMBIDUUM [palyisseyo
Sem Palqns ‘aseaja. IIjqnd Joy papusqui ou syuauuNzop “SoUaIPNE payjisselo JOJ JUBWINION palysse} ‘Jsenbas at} Suiaoudde Jou 10) suoseay)

[saded Q0z ‘syeynie
OT ‘sisanbai oT :saunsay / jelyio uON] [Seded ogg ‘sioeyIe 99 ‘sisanbal o¢ JEIO]

saded ogy ‘syoesiie o/ ‘sisenbax op ‘panoidde jou syiom # -Kouddy

{saded p0z'T ‘siseyue
‘sysanba! Qoz ‘solunsay / |PIDIYO uON] fseded ong‘ ‘siseyjwe ose ‘sisanbau OOZ +[elouso)

saded goo’ ‘syejeggg ‘sysanbau ooy ‘S@BUEYS YUM panoidde syiom # -xosddly

[seded oos‘g ‘sjoeynue osg ‘sysenbas
O08 ‘seuunsay / [21930 UN] [seded QOS‘OT ‘sioee OSOT ‘sisenbal OOST ‘el3ko]

sased o00'0g ‘spesnue nos ‘sisenbas OOEZ *@SUEYD OU YIM penoldde SyJOM # “XOsddy

fsaged Op0’DT ‘si9eyFUe OSTT ‘sisanba:
OOOT :seuunsay / [210 UoN] [saged go0‘St ‘siseymie osoz ‘sisenbau OOZT JeDIYO]

saded 00097 ‘s}9e)NUe Goze ‘sisanbar OOLZ *MBIASI JO PaTIWGHs SYIOM Jo # ‘KoIddy
(sdoqsanba, ayeaydnp oo Puriose) O06 SSMOIAS! PaTWWgns JEYI syenplAipUl Jo # “xoddy
*STOE Ad 105 S9e2S Gnd ad

 
 

{~qneyap

Id

 

a WL “widiys

SOOPSY=ASUIESN Us =o0pg] UY od App mopul AK ege|=AsygaBbe qMOpULARIULA

 

 

CQ6551746 Case 1:16-cv-01256-EGS ~ Docuinent 52-2 “Fired GS 127 To Page’s7 $

 

2125492500 2530

ACLU2

125 BROAD ST 18THFLOOR
NEW YORK NY 100042400

SHIP TO:
INFORMATION AND PRIVACY COORDINATOR
‘CENTRAL INTELLIGENCE AGENCY
WASHINGTON DC 20505-0001

BEN WIZNER - 0.0 LBS LTR 10F 1

 

=I quibliquonoyzeyeelojd lyso/woo'sdnd wssndiieo amaypsdy

 

38 MD 201 9-37

  

_ TTT

UPS NEXT DAY AIR SAVER 1

TRACKING #: 1Z 149 OEO 13 9637 7719

 

 

 

~{AUN

BILLING: P/P
om
oe
Department: National Security rs ae aE
Case/ Accounting Code: 99999 GS 18.110. WNINVSD 72.0401/2016 Ler lle el TRA

 

 

 

;
:
i
a
i
i
I

 

10} adgjaaua siig asn jou og.

“nod seau WOREIO} yo dasp 2 puy io dmpid e afi

(L285-ZPL-008-L) eSdAM-ANd-GOS-L HED 10 -w97s

' doy ayy wosy MOpUIM JopUn

., usuNIOp Suiddiys pasuy

ae x Megs

.
: Pere

Poat rita 2

#5

 

- ity Aeq puz San
eSSasdxq SPIMPLJOM SdN

 

 
Case 1:16-cv-01256-EGS Document 52-2 Filed 09/12/19 Page 58 of 65

Exhibit D
Case 1:16-cv-01256-EGS Document 52-2 Filed 09/12/19 Page 59 of 65
Central Intelligence Agency

 

Washington, D.C. 20505

15 April 2016

Mr. Benjamin Good

American Civil Liberties Union Foundation
125 Broad Street, 18" Floor

New York, NY 10004

Reference: F-2016-01216
Dear Mr. Good:

This is to acknowledge receipt of your 8 April 2016 letter, submitted on behalf of the
American Civil Liberties Union Foundation, appealing our decision to deny your petition for
expedited processing regarding your 3 March 2016 Freedom of Information Act (FOIA) request for
“records pertaining to the use of prepublication review processes in Intelligence Community
agencies.” Specifically, you are requesting “the release of records that are or contain the
following:

policies, standards, and guidance related to prepublication review;

final legal analysis of past, present, or proposed prepublication-review requirements;
final decisions of officials conducting prepublication reviews;

correspondence with former agency employees (or their representatives) who have
submitted materials for prepublication review since January 1, 2009;

5. statistics relating to prepublication review, including but not limited to information
documenting the total numbers of individuals who have submitted for review, the
total number of submissions approved without change, the total number of
submissions returned with proposed redactions or other modifications, the total
number of pending submissions, and the duration of prepublication review
processes.

titles, subject matters, and dates of works submitted for prepublication review; and
information about enforcement proceedings instituted or contemplated on the basis
of violations of prepublication-review requirements, including breach-of-contract
actions, agency administrative proceedings, and civil or criminal litigation.”

YS

aS

We reconsidered your petition and determined it fails to meet the compelling need criteria, per
the rules outlined in the FOIA, 5 U.S.C. § 552, as amended. We, therefore, reaffirm our prior denial
of your petition for expedited processing.

Sincerely,

/Y, Aad Jumergp 2

Michael Lavergne
Executive Secretary
Agency Release Panel
Case 1:16-cv-01256-EGS Document 52-2 Filed 09/12/19 Page 60 of 65

~ Exhibit E
Case 1:16-cv-01256-EGS Document 52-2 Filed 09/12/19 Page 61 of 65
Central Intelligence Agency

 

Washington, D.C. 20505

16 June 2016

Mr. Benjamin Good

American Civil Liberties Union Foundation
125 Broad Street, 18" Floor

New York, NY 10004

Reference: F-2016-01216

Dear Mr. Good:

This acknowledges receipt of your 4 April 2016 phone call to our Freedom of Information Act
(FOIA) public phone line requesting the status concerning your 3 March 2016 FOIA request,
submitted on behalf of the American Civil Liberties Union Foundation, for “records pertaining to
the use of prepublication review processes in Intelligence Community agencies.” Specifically,
you are requesting “the release of records that are or contain the following:

policies, standards, and guidance related to prepublication review;

final legal analysis of past, present, or proposed prepublication-review requirements;
final decisions of officials conducting prepublication reviews;

correspondence with former agency employees (or their representatives) who have
submitted materials for prepublication review since January 1, 2009;

5. statistics relating to prepublication review, including but not limited to information
documenting the total numbers of individuals who have submitted for review, the
total number of submissions approved without change, the total number of
submissions returned with proposed redactions or other modifications, the total
number of pending submissions, and the duration of prepublication review
processes.

titles, subject matters, and dates of works submitted for prepublication review; and
7. information about enforcement proceedings instituted or contemplated on the basis
of violations of prepublication-review requirements, including breach-of-contract
actions, agency administrative proceedings, and civil or criminal litigation.”

YS

a

Our records indicate that we recently sent two acknowledgment responses to you concerning
this request on 11 March 2016 and 15 April 2016, respectively. We are enclosing copies of our
responses in the event that you did not receive them. Please be assured that your request is still in
process. We can appreciate your concern with not having received a final response to your request.

It is the overwhelming number of requests and their complexity that causes delays in our responses.
Meanwhile, we appreciate your patience and understanding while we continue to review your request.

Sincerely,

Mchaak Joovge—

Michael Lavergne
Information and Privacy Coordinator

Enclosures
Case 1:16-cv-01256-EGS Document 52-2 Filed 09/12/19 Page 62 of 65

Exhibit F
Case 1:16-cv-01256-EGS Document 52-2 Filed 09/12/19 Page 63 of 65

Central Intelligence Agency

 

Washington, D.C. 20505

7 April 2017

Mr. Brett Max Kaufman

American Civil Liberties Union Foundation
125 Broad Street, 18" Floor

New York, NY 10004-2400

Reference: Civil Action Number 1:16-cv-1256
F-2016-01216

Dear Mr. Kaufman:

This letter is in response to your Freedom of Information Act (FOIA) request, dated 3
March 2016, and subsequent litigation, seeking records pertaining to the use of prepublication
review processes in Intelligence Community agencies.

Your request was processed in accordance with the Freedom of Information Act (FOIA),
5 ULS.C. § 552.

We completed a thorough search for records responsive to your request. At this time, 9
documents can be released in full. 20 documents can be released in part, with redactions made
pursuant to FOIA exemptions (b)(1), (b)(3), (b)(5) and (b)(6). 7 documents must be denied in
full based on FOIA exemptions (b)(1), (b)(3) and (b)(5). Exemption (b)(3) pertains to Section
L02A(i)(1) of the National Security Act of 1947, as amended, 50 U.S.C. § 3024, noted as
“(b)(3)NatSecAct,” on the enclosed documents, and Section 6 of the Central Intelligence Agency
Act of 1949, 50 U.S.C. § 3507 noted as “(b)(3)CIAAct.” Copies of the released in full and
released in part documents are enclosed on a CD. Please note: This is the beginning of a rolling
production, and another production of documents will follow.

Because the above-referenced request is a subject of pending litigation in federal court, in
accordance with Agency regulations as set forth at Section 1900.42 of Title 32 of the Code of

Federal Regulations, you are not entitled to appeal this determination administratively.

Sincerely,

Wg

Allison Fong
Information and Privacy Coordinator

Enclosure
Case 1:16-cv-01256-EGS Document 52-2 Filed 09/12/19 Page 64 of 65

Exhibit G
Case 1:16-cv-01256-EGS Document 52-2 Filed 09/12/19 Page 65 of 65

Central Intelligence Agency

 

Washington, D.C. 20505

23 June 2017

Mr. Brett Max Kaufman

American Civil Liberties Union Foundation
125 Broad Street, 18° Floor

New York, NY 10004-2400

Reference: Civil Action Number 1:16-cv-1256
F-2016-01216

Dear Mr. Kaufman:

This letter is in response to your Freedom of Information Act (FOIA) request, dated 3
March 2016, and subsequent litigation, seeking records pertaining to the use of prepublication
review processes in Intelligence Community agencies.

Your request was processed in accordance with the Freedom of Information Act (FOIA),
53 U.S.C. § 552, as amended.

We completed a thorough search for records responsive to your request, and on 7 April
2017, we produced a first set of records. At this time, an additional 59 documents can be
released in part, with redactions made pursuant to FOIA exemptions (b)(1), (b)(3), (b)(5) and
(b)(6). Three (3) documents must be denied in full based on FOIA exemptions (b)(1), (b)(3),
(b)(5) and (6)(6). Exemption (b)(3) pertains to Section 102A(i)(1) of the National Security Act
of 1947, as amended, 50 U.S.C. § 3024, noted as “(b)(3)NatSecAct,” on the enclosed documents,
and Section 6 of the Central Intelligence Agency Act of 1949, 50 U.S.C. § 3507 noted as
“(OYG)CIA Act. ” Copies of the documents released in part are enclosed on a CD.

This completes our response to the above referenced request.
Sincerely,
Allison Fong
Information and Privacy Coordinator

Enclosure
